





Exhibit 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 24, 2017, is by and among ABRH, LLC, a Delaware limited liability
company (the “Borrower”), FIDELITY NEWPORT HOLDINGS, LLC, a Delaware limited
liability company (“Holdings”), the Subsidiaries of Holdings party hereto as
guarantors (together with Holdings, each a “Guarantor” and, collectively, the
“Guarantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as
administrative agent under the Credit Agreement (as hereinafter defined) (in
such capacity, the “Administrative Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement (as defined below).


W I T N E S S E T H


WHEREAS, (a) Holdings, the Borrower, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of August 19, 2014 (the
“Existing Credit Agreement” and as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”) and (b) the
Borrower, the Guarantors and the Administrative Agent are parties to that
certain Guaranty and Security Agreement dated as of August 19, 2014 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Guaranty Agreement”);


WHEREAS, the Credit Parties have requested that the Lenders amend certain
provisions of the Existing Credit Agreement; and


WHEREAS, the Required Lenders are willing to make such amendments to the
Existing Credit Agreement, in accordance with and subject to the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I


AMENDMENTS TO CREDIT AGREEMENT


1.1    Amendment to Credit Agreement. From and after the Amendment Effective
Date (as hereinafter defined), the Existing Credit Agreement is amended to read
in the form of the Credit Agreement attached hereto as Exhibit A to this
Amendment (the “Amended Credit Agreement”).


1.2    Amendment to Schedules and Exhibits. The Borrower and the Lenders party
hereto hereby agree that, effective as of the Amendment Effective Date (as
defined hereafter), (a) the aggregate Revolving Credit Commitment shall be
reduced from $100,000,000 to $60,000,000 and (b) the L/C Sublimit shall be
reduced from $40,000,000 to $20,000,000. Schedule 1.1(b) (Commitments and
Commitment Percentages) to the Existing Credit Agreement is hereby amended to
revise the Revolving Credit Commitments and the Revolving Credit Percentages to
be as reflected on the schedule attached hereto as Exhibit B. All other
Schedules and Exhibits to the Existing Credit Agreement shall not be modified or
otherwise affected by this Amendment.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions. This Amendment shall become effective as of the day
and year first set forth above (the “Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to the Administrative Agent):







--------------------------------------------------------------------------------





(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the Required
Lenders, and the Administrative Agent.


(b)    Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.


(c)    Fees and Expenses. The Administrative Agent shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated in that certain Fee Letter dated
as of the date hereof, by and among Wells Fargo Bank, National Association,
Wells Fargo Securities, LLC and ABRH, LLC, and King & Spalding LLP shall have
received from the Borrower payment of all outstanding reasonable fees and
expenses previously incurred and all reasonable fees and expenses incurred in
connection with this Amendment, all to the extent invoiced prior to the
Amendment Effective Date (any amounts invoiced thereafter will be promptly paid
by the Borrower).


(d)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.


ARTICLE III
MISCELLANEOUS


3.1    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)    The representations and warranties set forth in Article VII of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)    The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.


(g)    The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.


3.2    Reaffirmation of Obligations. Each of the Credit Parties hereby ratifies
the Credit Agreement and the Guaranty Agreement and acknowledges and reaffirms
(a) that it is bound by all terms of the Credit Agreement applicable to it and
(b) that it is responsible for the observance and full performance of its
respective Secured Obligations.







--------------------------------------------------------------------------------





3.3    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


3.4    Expenses. Each of the Credit Parties agrees to pay all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.


3.5    Further Assurances. Each of the Credit Parties agrees to promptly take
such action, upon the request of the Administrative Agent, as is necessary to
carry out the intent of this Amendment.


3.6    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.7    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.


3.8    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


3.9    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


3.10    No Actions, Claims, Etc. As of the date hereof, each Credit Party hereby
acknowledges and confirms that it has no knowledge of any actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, against the Administrative Agent or any Lender arising from
any action by such Persons, or failure of such Persons to act under the Credit
Agreement on or prior to the date hereof.


3.11    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 12.5 and 12.6 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:                ABRH, LLC, as Borrower




By: /s/ Gregory A. Hayes                    
Name:
Title: Chief Administrative Officer


HOLDINGS:                FIDELITY NEWPORT HOLDINGS, LLC, as Holdings




By: /s/ Gregory A. Hayes                    
Name:
Title: Chief Administrative Officer




GUARANTORS:            American Blue Ribbon Holdings, LLC
SVCC, LLC
O’Charley’s LLC
ABRH MANAGEMENT SERVICES, INC.
O’Charley’s Service Company, LLC
O’Charley’s Sports Bar, LLC
O’Charley’s sports bar alabaster, LLC
OPI, LLC
O’Charley’s Management Company, LLC
O’Charley’s Restaurant Properties, LLC
99 Restaurants, LLC
99 West, LLC
99 Restaurants of Vermont, LLC
99 Restaurants of Massachusetts, LLC
99 Commissary, LLC
99 Restaurants of Boston, LLC


By: /s/ Gregory A. Hayes            
Name:
Title: Chief Administrative Officer




ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent





By: /s/ Maureen S. Malphus                    
Name:
Title: Vice President


LENDERS:
Bank of America, N.A. , as a Lender



By: /s/ Anthony Luppino                
Name:
Title: Vice President









--------------------------------------------------------------------------------





LENDERS (Con't):
Citizens Bank, N.A. , as a Lender



By: /s/ Dan Agnew            
Name:
Title: Senior Vice President


Regions Bank , as a Lender


By: /s/ DaScott C. Tocci            
Name:
Title: Managing Director







--------------------------------------------------------------------------------







Exhibit A
Amended Credit Agreement
See attached.







--------------------------------------------------------------------------------







Exhibit B


See attached.







--------------------------------------------------------------------------------







Schedule 1.1(b)
Commitments and Commitment Percentages
Lender
Revolving Credit Commitment
Revolving Credit Commitment Percentage
Wells Fargo Bank, National Association
$11,428,571.43
19.047619050%
Bank of America, N.A.
$11,428,571.43
19.047619050%
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (formerly known as Coöperatieve
Centrale Raiffeisen‐Boerenleenbank B.A., "Rabobank Nederland", New York Branch)
$10,000,000.00
16.666666667%
Regions Bank
$10,000,000.00
16.666666667%
Citizens Bank, N.A.
$10,000,000.00
16.666666667%
Fifth Third Bank
$7,142,857.14
11.904761900%
TOTAL
$60,000,000.00
100.000000000%
















--------------------------------------------------------------------------------








Exhibit A

--------------------------------------------------------------------------------



Published CUSIP Number: 00090UAA2
Revolving Credit CUSIP Number: 00090UAB08
Term Loan A CUSIP Number: 00090UAB80


$170,000,000
CREDIT AGREEMENT
dated as of August 19, 2014, by and among
FIDELITY NEWPORT HOLDINGS, LLC,
as Holdings,
ABRH, LLC,
as Borrower,
the Lenders referred to herein,
as Lenders,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender
BANK OF AMERICA, N.A.,
as Syndication Agent


CITIZENS BANK, NATIONAL ASSOCIATION, COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH
(formerly known as Coöperatieve Centrale Raiffeisen‐Boerenleenbank B.A.,
"Rabobank Nederland", New York Branch) and REGIONS BANK,
as Co-Documentation Agents


WELLS FARGO SECURITIES, LLC,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners













--------------------------------------------------------------------------------





Table of Contents




ARTICLE I DEFINITIONS
1

SECTION 1.1
Definitions    1

SECTION 1.2
Other Definitions and Provisions    34

SECTION 1.3
Accounting Terms.    34

SECTION 1.4
UCC Terms.    34

SECTION 1.5
Rounding.    35

SECTION 1.6
References to Agreement and Laws.    35

SECTION 1.7
Times of Day.    35

SECTION 1.8
Letter of Credit Amounts.    35

SECTION 1.9
Guarantees.    35

SECTION 1.10
Covenant Compliance Generally.    35

ARTICLE II REVOLVING CREDIT FACILITY
36

SECTION 2.1
Revolving Credit Loans.    36

SECTION 2.2
Swingline Loans.    36

SECTION 2.3
Procedure for Advances of Revolving Credit Loans and Swingline Loans.    38

SECTION 2.4
Repayment and Prepayment of Revolving Credit and Swingline Loans.    38

SECTION 2.5
Permanent Reduction of the Revolving Credit Commitment.    39

SECTION 2.6
Termination of Revolving Credit Facility.    40

SECTION 2.7
MIRE Events.    40

ARTICLE III LETTER OF CREDIT FACILITY
40

SECTION 3.1
L/C Facility.    40

SECTION 3.2
Procedure for Issuance of Letters of Credit.    41

SECTION 3.3
Commissions and Other Charges.    42

SECTION 3.4
L/C Participations.    42

SECTION 3.5
Reimbursement Obligation of the Borrower.    43

SECTION 3.6
Obligations Absolute.    43

SECTION 3.7
Effect of Letter of Credit Application.    44

SECTION 3.8
Resignation of Issuing Lenders.    44

SECTION 3.9
Reporting of Letter of Credit Information and L/C Commitment.    44

ARTICLE IV TERM LOAN FACILITY
45

SECTION 4.1
Initial Term Loan.    45

SECTION 4.2
Procedure for Advance of Term Loan.    45

SECTION 4.3
[Reserved.]    45






--------------------------------------------------------------------------------





SECTION 4.4
Repayment of Term Loans.    45

SECTION 4.5
Prepayments of Term Loans.    46

ARTICLE V GENERAL LOAN PROVISIONS
48

SECTION 5.1
Interest.    49

SECTION 5.2
Notice and Manner of Conversion or Continuation of Loans.    50

SECTION 5.3
Fees.    50

SECTION 5.4
Manner of Payment.    51

SECTION 5.5
Evidence of Indebtedness.    51

SECTION 5.6
Sharing of Payments by Lenders.    52

SECTION 5.7
Administrative Agent’s Clawback.    52

SECTION 5.8
Changed Circumstances.    53

SECTION 5.9
Indemnity.    54

SECTION 5.10
Increased Costs.    54

SECTION 5.11
Taxes.    56

SECTION 5.12
Mitigation Obligations; Replacement of Lenders.    59

SECTION 5.13
[Reserved.]    60

SECTION 5.14
Cash Collateral.    60

SECTION 5.15
Defaulting Lenders.    61

ARTICLE VI CONDITIONS OF CLOSING AND BORROWING
63

SECTION 6.1
Conditions to Closing and Initial Extensions of Credit.    63

SECTION 6.2
Conditions to All Extensions of Credit.    67

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
68

SECTION 7.1
Organization; Power; Qualification.    68

SECTION 7.2
Ownership.    68

SECTION 7.3
Authorization; Enforceability.    69

SECTION 7.4
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.    69

SECTION 7.5
Compliance with Law; Governmental Approvals.    69

SECTION 7.6
Tax Returns and Payments.    69

SECTION 7.7
Intellectual Property Matters.    70

SECTION 7.8
Environmental Matters.    70

SECTION 7.9
Employee Benefit Matters.    71

SECTION 7.10
Margin Stock.    72

SECTION 7.11
Government Regulation.    72

SECTION 7.12
Material Contracts.    72

SECTION 7.13
Employee Relations.    73

SECTION 7.14
Burdensome Provisions.    73






--------------------------------------------------------------------------------





SECTION 7.15
Financial Statements.    73

SECTION 7.16
No Material Adverse Change.    73

SECTION 7.17
Solvency.    73

SECTION 7.18
Title to Properties.    73

SECTION 7.19
Litigation.    74

SECTION 7.20
Anti-Terrorism; Anti-Money Laundering.    74

SECTION 7.21
Absence of Defaults.    74

SECTION 7.22
Senior Indebtedness Status.    74

SECTION 7.23
Disclosure.    74

SECTION 7.24
Flood Hazard Insurance.    75

SECTION 7.25
Anti-Corruption.    75

ARTICLE VIII AFFIRMATIVE COVENANTS
75

SECTION 8.1
Financial Statements and Budgets.    75

SECTION 8.2
Certificates; Other Reports.    76

SECTION 8.3
Notice of Litigation and Other Matters.    78

SECTION 8.4
Preservation of Corporate Existence and Related Matters.    79

SECTION 8.5
Maintenance of Property and Licenses.    79

SECTION 8.6
Insurance.    79

SECTION 8.7
Accounting Methods and Financial Records.    80

SECTION 8.8
Payment of Taxes and Other Obligations.    80

SECTION 8.9
Compliance with Laws and Approvals.    80

SECTION 8.10
Environmental Laws.    80

SECTION 8.11
Compliance with ERISA.    80

SECTION 8.12
Visits and Inspections.    81

SECTION 8.13
Additional Subsidiaries and Real Property.    81

SECTION 8.14
Hedge Agreement.    82

SECTION 8.15
Use of Proceeds.    83

SECTION 8.16
Corporate Governance.    83

SECTION 8.17
Further Assurances.    83

SECTION 8.18
Post-Closing Matters.    83

SECTION 8.19
Anti-Corruption.    83

ARTICLE IX NEGATIVE COVENANTS
83

SECTION 9.1
Indebtedness.    83

SECTION 9.2
Liens.    86

SECTION 9.3
Investments.    88

SECTION 9.4
Fundamental Changes.    90

SECTION 9.5
Asset Dispositions.    91






--------------------------------------------------------------------------------





SECTION 9.6
Restricted Payments.    92

SECTION 9.7
Transactions with Affiliates.    93

SECTION 9.8
Accounting Changes; Organizational Documents.    94

SECTION 9.9
Payments and Modifications of Subordinated Indebtedness.    94

SECTION 9.10
No Further Negative Pledges; Restrictive Agreements.    95

SECTION 9.11
Nature of Business.    96

SECTION 9.12
Sale Leasebacks.    96

SECTION 9.13
Growth Capital Expenditures.    96

SECTION 9.14
Financial Covenants.    96

SECTION 9.15
Limitations on Holdings. Permit Holdings to:    97

SECTION 9.16
Disposal of Subsidiary Interests.    98

ARTICLE X DEFAULT AND REMEDIES
98

SECTION 10.1
Events of Default.    98

SECTION 10.2
Remedies.    100

SECTION 10.3
Rights and Remedies Cumulative; Non-Waiver; etc.    101

SECTION 10.4
Crediting of Payments and Proceeds.    101

SECTION 10.5
Administrative Agent May File Proofs of Claim.    102

SECTION 10.6
Credit Bidding.    103

ARTICLE XI THE ADMINISTRATIVE AGENT
103

SECTION 11.1
Appointment and Authority.    103

SECTION 11.2
Rights as a Lender.    104

SECTION 11.3
Exculpatory Provisions.    104

SECTION 11.4
Reliance by the Administrative Agent.    105

SECTION 11.5
Delegation of Duties.    105

SECTION 11.6
Resignation of Administrative Agent.    106

SECTION 11.7
Non-Reliance on Administrative Agent and Other Lenders.    107

SECTION 11.8
No Other Duties, Etc.    107

SECTION 11.9
Collateral and Guaranty Matters.    107

SECTION 11.10
Secured Hedge Agreements and Secured Cash Management Agreements.    108

ARTICLE XII MISCELLANEOUS
108

SECTION 12.1
Notices.    108

SECTION 12.2
Amendments, Waivers and Consents.    111

SECTION 12.3
Expenses; Indemnity.    112

SECTION 12.4
Right of Setoff.    114

SECTION 12.5
Governing Law; Jurisdiction, Etc.    115

SECTION 12.6
Waiver of Jury Trial.    116






--------------------------------------------------------------------------------





SECTION 12.7
Reversal of Payments.    116

SECTION 12.8
Injunctive Relief.    116

SECTION 12.9
Successors and Assigns; Participations.    116

SECTION 12.10
Treatment of Certain Information; Confidentiality.    120

SECTION 12.11
Performance of Duties.    121

SECTION 12.12
All Powers Coupled with Interest.    121

SECTION 12.13
Survival.    121

SECTION 12.14
Titles and Captions.    121

SECTION 12.15
Severability of Provisions.    121

SECTION 12.16
Counterparts; Integration; Effectiveness; Electronic Execution.    122

SECTION 12.17
Term of Agreement.    122

SECTION 12.18
USA PATRIOT Act.    122

SECTION 12.19
Independent Effect of Covenants.    122

SECTION 12.20
No Advisory or Fiduciary Responsibility.    123

SECTION 12.21
Inconsistencies with Other Documents.    123

SECTION 12.22
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    124



























vii







--------------------------------------------------------------------------------





EXHIBITS
 
 
Exhibit A-1
0
Form of Revolving Credit Note
Exhibit A-2
0
Form of Swingline Note
Exhibit A-3
0
Form of Term Loan Note
Exhibit B
0
Form of Notice of Borrowing
Exhibit C
0
Form of Notice of Account Designation
Exhibit D
0
Form of Notice of Prepayment
Exhibit E
0
Form of Notice of Conversion/Continuation
Exhibit F
0
Form of Officer’s Compliance Certificate
Exhibit G
0
Form of Assignment and Assumption
Exhibit H-1
0
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
Exhibit H-2
0
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
Exhibit H-3
0
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit H-4
0
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
Exhibit I
0
Funding Indemnity Letter
 
SCHEDULES
Schedule 1.1(a)
0
Existing Letters of Credit
Schedule 1.1(b)
0
Commitments and Commitment Percentages
Schedule 8.18
0
Post-Closing Matters




















--------------------------------------------------------------------------------





CREDIT AGREEMENT, dated as of August 19, 2014, by and among FIDELITY NEWPORT
HOLDINGS, LLC, a Delaware limited liability company, as Holdings, ABRH, LLC, a
Delaware limited liability company, as Borrower, the lenders who are party to
this Agreement and the lenders who may become a party to this Agreement pursuant
to the terms hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders.


STATEMENT OF PURPOSE
The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I





DEFINITIONS
Section 1.1 Definitions
. The following terms when used in this Agreement shall have the meanings
assigned to them below:


“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Credit Agreement.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Total Lease Adjusted Leverage Ratio:
 
 
 
Revolving Credit Loans
Term Loans
Pricing Level
Total Lease Adjusted Leverage Ratio
Commitment Fee
LIBOR +
Base Rate +
LIBOR +
Base Rate +
IV
Less than 4.00 to 1.00
0.325%
2.25%
1.25%
2.25%
1.25%
III
Greater than or equal to 4.00 to 1.00, but less than 4.50 to 1.00
0.350%
2.50%
1.50%
2.50%
1.50%
II
Greater than or equal to 4.50 to 1.00, but less than 5.00 to 1.00
0.375%
2.75%
1.75%
2.75%
1.75%
I
Greater than or equal to 5.00 to 1.00
0.400%
3.00%
2.00%
3.00%
2.00%






--------------------------------------------------------------------------------





The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin shall be based on Pricing Level II until the
first Calculation Date occurring after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Total Lease Adjusted
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide an Officer’s Compliance Certificate when due as required by
Section 8.2(a) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from the date
on which such Officer’s Compliance Certificate was required to have been
delivered shall be based on Pricing Level I until such time as such Officer’s
Compliance Certificate is delivered, at which time the Pricing Level shall be
determined by reference to the Total Lease Adjusted Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date. The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the Pricing
Level shall be applicable to all Extensions of Credit then existing or
subsequently made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall promptly deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Total Lease Adjusted Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrower shall be obligated to pay to the Administrative Agent within
three (3) Business Days the accrued additional interest and fees owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
Section 5.4. Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2 nor
any of their other rights under this Agreement or any other Loan Document. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Wells Fargo Securities, LLC and Merrill Lynch, Pierce, Fenner
& Smith Incorporated in their capacities as joint lead arranger and joint
bookrunner.
“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of owned Equity
Interests) by any Credit Party or any Subsidiary thereof (or the granting of any
option or other right to do any of the foregoing), and any issuance of Equity
Interests by any Subsidiary of Holdings to any Person that is not a Credit Party
or any Subsidiary thereof. The term “Asset Disposition” shall not include (a)
the sale of inventory in the ordinary course of business or obsolete assets, (b)
the transfer of assets to the Borrower or any Subsidiary Guarantor pursuant to
any other transaction permitted pursuant to Section 9.4, (c) the write-off,
discount, sale or other disposition of defaulted or past-due receivables and
similar obligations in the ordinary course of business and not undertaken as
part of an accounts receivable financing transaction, (d) the disposition of any
Hedge Agreement, (e) dispositions of Investments in cash and Cash Equivalents,
(f) the transfer by any Credit Party of its assets to any other Credit Party or
any Domestic Subsidiary, (g) the transfer by any Non-Guarantor Subsidiary of its
assets to any Credit Party (provided that in connection with any new transfer,
such Credit Party shall not pay more than an amount equal to the fair market
value of such assets as determined in good faith by such Credit Party at the
time of such transfer) and (h) the transfer by any Non-Guarantor Subsidiary of
its assets to any other Non-Guarantor Subsidiary.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.





--------------------------------------------------------------------------------







“Assumed Tax Benefit” means, for each member of Holdings in any year, an amount
equal to the result of multiplying (a) the aggregate of all items of taxable net
loss or deduction allocated to such member for such year by (b) the Member Tax
Rate.


“Assumed Tax Liability” means, for each member of Holdings in any year, an
amount equal to the result of multiplying (a) the aggregate of all items of
taxable income or gain allocated to such member for such year by (b) the Member
Tax Rate.


“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable as described in Section 5.8).
Notwithstanding the foregoing, if the Base Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“Base Rate Loan” means any Loan that bears interest based on the Base Rate.
“Borrower” means ABRH, LLC, a Delaware limited liability company.
“Borrower Materials” has the meaning assigned thereto in Section 8.2.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Boston, Massachusetts and New York, New York, are open for the conduct of their
commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Capital Expenditures” means, with respect to Holdings and its Subsidiaries on a
Consolidated basis, for any period, (a) the additions to property, plant and
equipment and other capital expenditures that are (or would be) set forth in a
consolidated statement of cash flows of such Person for such period prepared in
accordance with GAAP and (b) the incurrence of Capital Lease Obligations during
such period, but excluding expenditures for the restoration, repair or
replacement of any fixed or capital asset which was destroyed or damaged, in
whole or in part, to the extent financed by the proceeds of an insurance policy
maintained by such Person.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof,





--------------------------------------------------------------------------------





which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Administrative Agent), for
the benefit of one or more of the Issuing Lenders, the Swingline Lender or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or letters of credit from financial institutions reasonably
acceptable to the Administrative Agent (and the applicable Issuing Lender or
Swingline Lender), or, if the Administrative Agent and the applicable Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent, such Issuing Lender and the Swingline
Lender, as applicable. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one (1) year from the date of acquisition thereof,
(b) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having the highest rating obtainable from either
S&P or Moody’s, (c) certificates of deposit maturing no more than one (1) year
from the date of creation thereof issued by commercial banks incorporated under
the laws of the United States, each having combined capital, surplus and
undivided profits of not less than $500,000,000 and having a rating of “A” or
better by a nationally recognized rating agency, or (d) time deposits maturing
no more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having either (i)
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency or
(ii) membership either in the FDIC or the deposits of which are insured by the
FDIC and in amounts not exceeding the maximum amounts of insurance thereunder.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.
“Change in Control” means an event or series of events by which:
(a)at any time, Holdings shall fail to own one hundred percent (100%) of the
Equity Interests of the Borrower entitled to vote in the election of members of
the board of directors (or equivalent governing body) of the Borrower; or
(b)prior to an IPO, the Permitted Investors shall fail to collectively own the
Equity Interests of Holdings representing 50.1%) of (i) the economic interest of
Holdings and (ii) the voting power of Holdings entitled to vote in the election
of members of the board of directors (or equivalent governing body) of Holdings;
or
(c)after an IPO, (i) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its Subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) other
than the Permitted Investors becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more than
thirty-five percent (35%) of the Equity Interests of the Borrower entitled to
vote in the election of members of the board of directors (or equivalent
governing body) of the Borrower or (ii) a majority of the members of the board
of directors (or other equivalent governing body) of Holdings shall not
constitute Continuing Directors.
(d)Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the consummation of the transactions announced in that certain press
release of FNFV Group dated December 7, 2016





--------------------------------------------------------------------------------





which will result in FNFV Group becoming an independent, publicly-traded
company, shall be deemed not to constitute a Change in Control.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued; provided further, that solely for the purposes of Section
5.10, any increased costs associated with a Change in Law based on the foregoing
clauses (i) and (ii) may only be imposed to the extent the applicable Lender or
Recipient is generally seeking such costs from other similarly situated
borrowers that are similarly affected by the circumstances giving rise to such
costs under credit facilities that such Lender or Recipient reasonably deems to
afford such Lender or Recipient the legal right to impose such costs, but no
such Lender or Recipient shall be required to disclose any proprietary or
confidential information in exercising its rights under Section 5.10.
“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
“Collateral Agreement” means the Guaranty and Security Agreement of even date
herewith executed by the Credit Parties in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties.
“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.
“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Competitor” means (a) any full service restaurant company having annual sales
of $100,000,000 or more and operating in the same territory as the Borrower and
its Subsidiaries or (b) any Person owning more than 15% of the issued and
outstanding Equity Interests of any such company; provided, however, any Person
that is an investment bank, commercial bank, finance company, fund or other
commercial lender shall not be deemed to be a Competitor.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.





--------------------------------------------------------------------------------





“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.


“Consolidated Assets” shall mean, as of any date of determination, the
Consolidated assets of Holdings and its Subsidiaries at such date, as determined
in accordance with GAAP.


“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for Holdings and its Subsidiaries
in accordance with GAAP: (a) Consolidated Net Income for such period plus
(b) the sum of the following, without duplication, to the extent deducted in
determining Consolidated Net Income for such period: (i) income and franchise
taxes, (ii) Consolidated Interest Expense, (iii) amortization and depreciation,
(iv) any extraordinary, unusual, non-recurring or non-cash charges (except for
non-cash charges that are reserved for cash charges to be taken in the future),
including losses from discontinued operations, (v) severance amounts paid or
accrued (to the extent not added back in a prior period) and charges incurred
during such period in connection with the redemption or repurchase of options or
shares of former employees of Holdings and its Subsidiaries in an aggregate
amount not to exceed $2,000,000 during any four (4) consecutive fiscal quarter
period, (vi) Transaction Costs; provided that the aggregate amount of
Transaction Costs related to Permitted Acquisitions added back under this clause
(vi) shall not exceed $3,000,000 (unless otherwise agreed to by the
Administrative Agent in its reasonable discretion) for similar acquisitions
during any four (4) consecutive fiscal quarter period (which amount shall not
include the O’Charley’s Bonus Payment), (vii) Permitted Management Fees paid or
accrued during such period (to the extent not added back in a prior period),
(viii) the amount by which Rental Expense paid or accrued (to the extent not
added back in a prior period) under GAAP during such period exceeds actual cash
Rental Expense during such period, (ix) any losses on sales of property, plants
and equipment, and (x) Pre-Opening Costs for such period in an aggregate amount
not to exceed $300,000 per unit, less (c) the sum of the following, without
duplication, to the extent included in determining Consolidated Net Income for
such period: (i) interest income, (ii) any extraordinary gains (including income
from discontinued operations), (iii) non-cash gains or non-cash items increasing
Consolidated Net Income, (iv) the amount by which cash Rental Expense exceeds
the Rental Expense paid or accrued (to the extent not added back in a prior
period) under GAAP, and (v) any gains on sales of property, plant and equipment.
For purposes of this Agreement, Consolidated EBITDA shall be adjusted on a Pro
Forma Basis.


“Consolidated EBITDAR” means, for any period, in each case determined on a
Consolidated basis, without duplication, for Holdings and its Subsidiaries in
accordance with GAAP, the sum of (a) Consolidated EBITDA for such period plus
(b) Rental Expense paid or accrued (to the extent not added back in a prior
period) in cash for such period.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated EBITDAR for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date
minus (ii) Maintenance Capital Expenditures for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date minus
(iii) cash taxes and any Tax Distributions paid in cash for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date to
the extent permitted hereunder to (b) Consolidated Fixed Charges for the period
of four (4) consecutive fiscal quarters ending on or immediately prior to such
date.
“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for
Holdings and its Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense paid in cash, (b) scheduled principal payments with respect to
Indebtedness, and (c) Rental Expense paid in cash.
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for Holdings and its
Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements) for such period.





--------------------------------------------------------------------------------





“Consolidated Net Income” means, for any period, the net income (or loss) of
Holdings and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of Holdings and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
Holdings or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to Holdings or any
of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of Holdings or any of its Subsidiaries or is merged into or
consolidated with Holdings or any of its Subsidiaries or that Person’s assets
are acquired by Holdings or any of its Subsidiaries except to the extent
included pursuant to the foregoing clause (a), and (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to Holdings or any of its
Subsidiaries of such net income (i) is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary or
(ii) would be subject to any taxes payable on such dividends or distributions,
but in each case only to the extent of such prohibition or taxes.
“Consolidated Total Indebtedness” means, as of any date of determination with
respect to Holdings and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness (excluding standby Letters of Credit
issued for the purpose of obtaining insurance) of Holdings and its Subsidiaries.
“Continuing Directors” means the directors of Holdings on the Closing Date and
each other director of Holdings, if, in each case, such other director’s
nomination for election to the board of directors (or equivalent governing body)
of Holdings is approved by at least 51% of the then Continuing Directors.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent at the time such control agreement is
executed.
“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.
“Credit Parties” means, collectively, the Borrower and the Guarantors.
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, the Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other





--------------------------------------------------------------------------------





Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 5.15(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, the Swingline Lender and each Lender.
“Disclosure Letter” shall mean that certain side letter dated as of the date
hereof between the Borrower and the Administrative Agent, for the benefit of the
Lenders, pursuant to which the Borrower has attached (a) as Schedule 1 thereto,
the jurisdictions in which each Credit Party and each Subsidiary thereof are
organized as of the Closing Date, (b) as Schedule 2 thereto, the subsidiary and
capitalization information for each Credit Party (other than the capitalization
information for Holdings) as of the Closing Date, (c) as Schedule 3 thereto, any
ongoing audit or examination or, to the knowledge of any Responsible Officer,
other investigation by any Governmental Authority of the tax liability of any
Credit Party or any Subsidiary thereof, (d) as Schedule 4 thereto, the ERISA
plans of the Credit Parties and their Subsidiaries as of the Closing Date, (e)
as Schedule 5 thereto, the Material Contracts of the Credit Parties and their
Subsidiaries existing as of the Closing Date, (f) as Schedule 6 thereto, the
labor and collective bargaining agreements of the Credit Parties and their
Subsidiaries existing as of the Closing Date, (g) as Schedule 7 thereto, all
real property owned by the Credit Parties and their Subsidiaries existing as of
the Closing Date, (h) as Schedule 8 thereto, the material litigation of the
Credit Parties and their Subsidiaries existing as of the Closing Date, (i) as
Schedule 9 thereto, the Indebtedness of the Credit Parties and their
Subsidiaries existing as of the Closing Date, (j) as Schedule 10 thereto, the
Liens of the Credit Parties and their Subsidiaries existing as of the Closing
Date, (k) as Schedule 11 thereto, the loans, advances and Investments of the
Credit Parties and their Subsidiaries existing as of the Closing Date, (l) as
Schedule 12 thereto, transactions with Affiliates of the Credit Parties and
their Subsidiaries existing as of the Closing Date, and (m) as Schedule 13, a
description of the Profits Interest Program.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be (i) subject to the prior repayment in full of the
Loans and all other Obligations that are accrued and payable and the termination
of the Commitments or (ii) otherwise consented to by the Required Lenders),
(b) are redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests) (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be (i) subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the





--------------------------------------------------------------------------------





termination of the Commitments or (ii) otherwise consented to by the Required
Lenders), in whole or in part, (c) provide for the scheduled payment of
dividends in cash or (d) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the Term
Loan Maturity Date; provided that if such Equity Interests is issued pursuant to
a plan for the benefit of Holdings or its Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by Holdings or
its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to





--------------------------------------------------------------------------------





receive a share of the profits and losses of, or distributions of assets of, the
issuing Person and (f) any and all warrants, rights or options to purchase any
of the foregoing.
“Equity Issuance” means (a) any issuance by Holdings of shares of its Equity
Interests to any Person that is not a Credit Party (including, without
limitation, in connection with the exercise of options or warrants or the
conversion of any debt securities to equity) and (b) any capital contribution
from any Person that is not a Credit Party into any Credit Party or any
Subsidiary thereof. The term “Equity Issuance” shall not include (A) any Asset
Disposition or (B) any Debt Issuance.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Excess Cash Flow” means, for Holdings and its Subsidiaries on a Consolidated
basis, in accordance with GAAP for any Fiscal Year:
a.the sum, without duplication, of (i) Consolidated Net Income for such Fiscal
Year, and (ii) an amount equal to the amount of all non-cash charges to the
extent deducted in determining Consolidated Net Income for such Fiscal Year,
minus
b.the sum, without duplication, of (i) the aggregate amount of (A) Capital
Expenditures and cash actually paid by Holdings and its Subsidiaries during such
Fiscal Year on account of Permitted Acquisitions (other than any amounts that
were committed during a prior Fiscal Year to the extent such amounts reduced
Excess Cash Flow in such prior Fiscal Year per clause (b)(i)(B) below) and (B)
if elected by the Borrower to be included in the calculation of Excess Cash Flow
prior to the actual cash expenditure thereof, the amount committed during such
Fiscal Year to be used to make Capital Expenditures or Permitted Acquisitions
which in either case have been actually made or consummated or for which a
binding agreement exists as of the time of determination of Excess Cash Flow for
such Fiscal Year (in each case under this clause (i) other than to the extent
any such Capital Expenditure or Permitted Acquisition is made or is expected to
be made with the proceeds of Indebtedness, any Equity Issuance, casualty
proceeds, condemnation proceeds or other proceeds that would not be included in
Consolidated Net Income), (ii) the aggregate amount of all scheduled principal
payments, cash interest payments or repayments of Indebtedness (other than
mandatory prepayments of Loans) made by Holdings and its Subsidiaries during
such Fiscal Year, but only to the extent that such payments or repayments by
their terms cannot be reborrowed or redrawn and do not occur in connection with
a refinancing of all or any portion of such Indebtedness, (iii) an amount equal
to the amount of all non-cash credits to the extent included in determining
Consolidated Net Income for such Fiscal Year, (iv) Tax Distributions to the
extent permitted hereunder and paid in cash and (v) the aggregate amount of
gains or losses from Asset Dispositions and Insurance and Condemnation Events
during such Fiscal Year to the extent such gains or losses are included in the
determination of Consolidated Net Income for such Fiscal Year.


“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading





--------------------------------------------------------------------------------





Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal for the reasons identified
in the immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g), (d) any United States
federal withholding Taxes imposed under FATCA. and (e) all liabilities,
penalties and interest with respect to any of the foregoing.
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1.
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the Federal Funds Rate for such
day shall be the average of the quotations for such day on such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by the Administrative Agent.
“Fee Letters” means (a) that certain fee letter agreement dated July 21, 2014
among the Borrower, Wells Fargo, and Wells Fargo Securities, LLC, (b) that
certain fee letter agreement dated July 21, 2014 among the Borrower, Bank of
America, N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, and
(c) any letter between the Borrower and any Issuing Lender (other than Wells
Fargo) relating to certain fees payable to such Issuing Lender in its capacity
as such.





--------------------------------------------------------------------------------





“First Amendment Effective Date” means February 24, 2017.
“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any Credit Party.
“Fiscal Period” means each period of 4 weeks, commencing on the first day of
Holdings’ Fiscal Year.
“Fiscal Quarter” means each fiscal quarter ending on the Sunday that is 12, 24,
36 and 52 weeks in each Fiscal Year (or 53 weeks in a Fiscal year containing 53
weeks)
“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
the last Sunday of December.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders, repaid by the Borrower or Cash Collateralized in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Growth Capital Expenditures” means Capital Expenditures in connection with (a)
the purchase or construction of new stores or restaurants (including in
connection with franchise buybacks and purchases of competitor restaurants), (b)
the major or substantial remodeling of existing Restaurants, or (c) the major or
substantial expansion of capacity at Borrower’s bakery manufacturing facilities.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the





--------------------------------------------------------------------------------





guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation, (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness or obligation or (e) for the purpose of assuming in
any other manner the obligee in respect of such Indebtedness or other obligation
of the payment or performance thereof or to protect such obligee against loss in
respect thereof (whether in whole or in part).
“Guarantors” means, collectively, Holdings and each Subsidiary Guarantor.
“Guaranty Agreement” means, the unconditional guaranty agreement of even date
herewith executed by the Guarantors in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Holdings” means Fidelity Newport Holdings, LLC a Delaware limited liability
company.
“Holdings JAX Guaranty Obligations” means the obligations of Holdings to
guaranty the obligations of J. Alexander’s Corporation (now known as J.
Alexander’s, LLC) under those certain salary continuation agreements





--------------------------------------------------------------------------------





dated December 26, 2008 made between J. Alexander’s Corporation and certain of
its executives, which guaranty obligations arise under those certain letter
agreements dated July 30, 2012 among J. Alexander’s Corporation, Holdings,
Fidelity National Financial, Inc., American Blue Ribbon Holdings, Inc., and the
applicable executives of J. Alexander’s Corporation (which letter agreements
modify certain other letter agreements dated June 12, 2012), in each case, as
such agreements are in effect as of the Closing Date.
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
(a)     all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition agreements (other than pursuant to employment or severance
agreements), earn-out agreements or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due, or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person and, for the avoidance of doubt, other
than royalty payments payable in the ordinary course of business in respect of
non-exclusive licenses or Permitted Exclusive Licenses;
c.the Attributable Indebtedness of such Person with respect to such Person’s
Capital Lease Obligations and Synthetic Leases (regardless of whether accounted
for as indebtedness under GAAP);
d.all obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person to the extent of the
value of such property (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business);
e.all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;
f.all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;
g.all obligations of any such Person in respect of Disqualified Equity
Interests;
h.all net obligations of such Person under any Hedge Agreements; and
i.all Guarantees of any such Person with respect to any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date. Notwithstanding anything to the contrary in any Loan
Document, “Indebtedness” shall be expressly deemed to exclude (i) the Holdings
JAX Guaranty Obligations, (ii) obligations under the Profits Interest Program or
the Restricted Stock Program, (iii) any accruals with respect to the Phantom
Equity Agreement or any payment to be made in connection with the termination
thereof and (iv) the Specified Dividend.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1.





--------------------------------------------------------------------------------





“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), three (3), or six (6) months or,
if agreed by all of the relevant Lenders twelve (12) months thereafter, in each
case as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation and subject to availability; provided that:
(a)the Interest Period shall commence on the date of advance of or conversion to
any LIBOR Rate Loan and, in the case of immediately successive Interest Periods,
each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;
(b)if any Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day;
provided that if any Interest Period with respect to a LIBOR Rate Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day;
(c)any Interest Period with respect to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month at the end of
such Interest Period;
(d)no Interest Period shall extend beyond the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable, and Interest Periods shall be
selected by the Borrower so as to permit the Borrower to make the quarterly
principal installment payments pursuant to Section 4.4 without payment of any
amounts pursuant to Section 5.9; and
(e)there shall be no more than six (6) Interest Periods in effect at any time.
“IPO” means an initial public offering of Equity Interests by Holdings
registered with the Securities Exchange Commission under the Securities Act of
1933.
“IRS” means the United States Internal Revenue Service.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, Wells Fargo or any other Lender that may issue a
Letter of Credit to Borrower or a Subsidiary of Borrower pursuant to Article
III, and (b) with respect to the Existing Letters of Credit, Wells Fargo Capital
Finance, LLC, in its capacity as issuer thereof.
“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower from time to
time in an aggregate amount equal to the amount set forth opposite the name of
each Issuing Lender on Schedule 1.1(b), any such amount may be changed after the
Closing Date in a written agreement between the Borrower and such Issuing Lender
(which such agreement shall be promptly delivered to the Administrative Agent
upon execution); provided that the L/C Commitment with respect to any Person
that ceases to be an Issuing Lender for any reason pursuant to the terms hereof
shall be $0 (subject to the Letters of Credit of such Person remaining
outstanding in accordance with the provisions hereof).
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.





--------------------------------------------------------------------------------





“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.
“L/C Sublimit” means the lesser of (a) Twenty Million Dollars ($20,000,000) and
(b) the Revolving Credit Commitment.
“Lender” means the Persons listed on Schedule 1.1(a) and any other Person that
shall have become a party to this Agreement as a Lender pursuant to an
Assignment and Assumption, other than any Person that ceases to be a party
hereto as a Lender pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.
“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit. Notwithstanding
anything to the contrary contained herein, a letter of credit issued by any
Issuing Lender (other than Wells Fargo at any time it is also acting as
Administrative Agent) shall not be a “Letter of Credit” for purposes of the Loan
Documents until such time as the Administrative Agent has been notified in
writing of the issuance thereof by the applicable Issuing Lender.
“LIBOR” means,
(1)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period.
(2)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day. If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page)
then “LIBOR” for such Base Rate Loan shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) on such date
of determination for a period equal to one month commencing on such date of
determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. Notwithstanding the foregoing,
for each calculation in (1) and (2), if LIBOR shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:





--------------------------------------------------------------------------------





LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
“Liquidity” means, as of any date of determination, the sum of amount of
availability under the Revolving Credit Facility plus Qualified Cash.
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Guaranty Agreement, the Fee
Letters, the Management Fee Subordination Agreement and each other document,
instrument, certificate and agreement executed and delivered by the Credit
Parties or any of their respective Subsidiaries in favor of or provided to the
Administrative Agent or any Secured Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Secured Hedge
Agreement and any Secured Cash Management Agreement).
“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans, and “Loan” means any of such Loans.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Maintenance Capital Expenditures” means Capital Expenditures other than Growth
Capital Expenditures.
“Management Agreement” means that certain Amended and Restated Limited Liability
Company Agreement dated as of May 11, 2012 among Holdings and the Borrower, as
the same may have been amended prior to the date of this Agreement.
“Management Fee Subordination Agreement” means a management fee subordination
agreement, dated as of even date with this Agreement, among the Sponsor,
Holdings, Borrower and Administrative Agent.
“Material Adverse Effect” means, with respect to Holdings and its Subsidiaries,
(a) a material adverse effect on the operations, business, assets, liabilities
or financial condition of such Persons, taken as a whole, (b) a material
impairment of the ability of any Credit Party to perform its obligations under
the Loan Documents to which it is a party, or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Credit
Party of any Loan Document to which it is a party.
“Material Contract” means any written contract or agreement of any Credit Party
or any of its Subsidiaries, the breach, non‑performance, or cancellation of
which could reasonably be expected to have a Material Adverse Effect.
“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of Holdings
that, together with its Subsidiaries, (a) generates more than 5% of Consolidated
EBITDA attributable to Credit Parties (excluding the financial performance of
all Foreign Subsidiaries) on a Pro Forma Basis for the four (4) fiscal quarter
period most recently ended or (b) owns more than 5% of the Consolidated Assets
attributable to the Credit Parties (excluding the financial performance of all
Foreign Subsidiaries) as of the last day of the most recently ended fiscal
quarter of the Borrower; provided, however, that if at any time there are
Domestic Subsidiaries which are not classified as “Material Domestic
Subsidiaries” but which collectively (i) generate more than 5% of Consolidated
EBITDA attributable to the Credit Parties (excluding the financial performance
of all Foreign Subsidiaries) on a Pro Forma Basis or (ii) own more than





--------------------------------------------------------------------------------





5% of the Consolidated Assets attributable to the Credit Parties (excluding the
financial performance of all Foreign Subsidiaries) as of the last day of the
most recently ended fiscal quarter of the Borrower, then the Borrower shall
within thirty (30) days after the end of such fiscal quarter designate one or
more of such Domestic Subsidiaries as Material Domestic Subsidiaries and cause
any such Domestic Subsidiaries to comply with the provisions of Section 8.13
such that, after such Domestic Subsidiaries become Guarantors hereunder, the
Domestic Subsidiaries that are not Guarantors shall (iii) generate 5% or less of
Consolidated EBITDA attributable to the Credit Parties (excluding the financial
performance of all Foreign Subsidiaries) and (iv) own 5% or less of the
Consolidated Assets attributable to Credit Parties (excluding the financial
performance of all Foreign Subsidiaries).


“Material Subsidiary” shall mean any Subsidiary of Holdings that, together with
its Subsidiaries, (a) generates more than 5% of Consolidated EBITDA on a Pro
Forma Basis for the four (4) fiscal quarter period most recently ended or (b)
owns more than 5% of the Consolidated Assets as of the last day of the most
recently ended fiscal quarter of the Borrower.


“Member Tax Rate” means the effective tax rate utilizing the (a) highest
potential marginal tax rate applicable to an individual under federal law and
(b) highest potential marginal tax rate applicable to an individual under the
tax law of the state within the United States that has the then highest marginal
tax rate (and assuming that any state taxes due are deductible for federal
income tax purposes). If Parent is treated as a disregarded entity or
partnership for state tax purposes but not treated as a disregarded entity or
partnership for federal tax purposes for any tax period, then subclause (a) of
the immediately preceding sentence will be disregarded in the calculation of the
Member Tax Rate for purposes of Section 9.6(d)(iv) of the Agreement. If Parent
is treated as a disregarded entity or partnership for federal tax purposes but
is not treated as a disregarded entity or partnership for state tax purposes for
any tax period, then subclause (b) of the first sentence of this definition will
be disregarded in the calculation of the Member Tax Rate for purposes of Section
9.6(d)(iv) of the Agreement. If Parent is not treated as a disregarded entity or
partnership for both federal and state tax purposes for any tax period, the
Member Tax Rate for purposes of Section 9.6(d)(iv) of the Agreement for such tax
period shall be zero.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Administrative Agent
and each of the applicable Issuing Lenders that is entitled to Cash Collateral
hereunder at such time in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Credit Party, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and executed by such Credit
Party in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received in
cash or Cash Equivalents by any Credit Party or any of its Subsidiaries
therefrom less the sum of (i) in the case of an Asset Disposition, all income
taxes and other taxes assessed by, or reasonably estimated to be payable to, a
Governmental Authority as a result of such transaction (provided that if such
estimated taxes exceed the amount of actual taxes required to be paid in cash in
respect of such Asset Disposition, the amount of such excess shall constitute
Net Cash Proceeds), (ii) all reasonable and customary out-of-pocket fees and
expenses incurred in connection with such transaction or event and (iii) the
principal amount of, premium, if any, and interest on any Indebtedness secured
by a Lien on the asset (or a portion thereof) disposed of, which Indebtedness





--------------------------------------------------------------------------------





is required to be repaid in connection with such transaction or event, and (b)
with respect to any Equity Issuance or Debt Issuance, the gross cash proceeds
received by any Credit Party or any of its Subsidiaries therefrom less all
reasonable and customary out-of-pocket legal, underwriting and other fees and
expenses incurred in connection therewith.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (ii) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means any Subsidiary of Holdings (other than the
Borrower) that is not a Subsidiary Guarantor.
“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.
“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
“O’Charley’s Bonus Payment” means the final O‘Charley’s Inc. synergy bonus
payment that is payable by December 31, 2014, to be reflected in the period(s)
designated by Borrower in an aggregate amount not to exceed $1,225,000.
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders, any Issuing Lender or the Administrative
Agent, in each case under any Loan Document, with respect to any Loan or Letter
of Credit of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Subsidiary thereof of any proceeding under any Debtor Relief Laws, naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of Holdings substantially in the form attached as
Exhibit F.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).





--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).
“Participant” has the meaning assigned thereto in Section 12.9(d).
“Participant Register” has the meaning assigned thereto in Section 12.9(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
“Permitted Acquisition” means any acquisition by the Borrower or any Subsidiary
Guarantor in the form of the acquisition of all or substantially all of the
assets, business or a line of business, or at least a majority of the
outstanding Equity Interests which have the ordinary voting power for the
election of directors of the board of directors (or equivalent governing body)
(whether through purchase, merger or otherwise), of any other Person that is
incorporated, formed or organized in the United States or Canada if each such
acquisition meets all of the following requirements:


(a)    no less than five (5) Business Days prior to the proposed closing date of
such acquisition (or such shorter period of time as the Administrative Agent may
agree, in its sole discretion), the Borrower shall have delivered written notice
of such acquisition to the Administrative Agent and the Lenders, which notice
shall include the proposed closing date of such acquisition;
(b)    such acquisition has been approved by the board of directors (or
equivalent governing body) of the Person to be acquired;
(c)    the Person or business to be acquired shall be in a Permitted Business;
(d)    if such transaction is a merger or consolidation, the Borrower or a
Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby;
(e)    the Borrower shall have delivered to the Administrative Agent all
documents required to be delivered pursuant to, and in accordance with,
Section 8.14;
(f)    no later than five (5) Business Days prior to the proposed closing date
of such acquisition (or such shorter period of time as the Administrative Agent
may agree, in its sole discretion), the Borrower shall have delivered to the
Administrative Agent an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, (i) that the Borrower is in compliance on a Pro Forma
Basis (as of the date of the acquisition and immediately after giving effect
thereto and any Indebtedness incurred in connection therewith) with each
covenant contained in Section 9.14 and (ii) that the Total Lease Adjusted
Leverage Ratio calculated on a Pro Forma Basis (as of the proposed closing date
of the acquisition and immediately after giving effect thereto and any
Indebtedness incurred in connection therewith) shall be less than or equal to
4.50 to 1.00 as of the most recent Fiscal Quarter for which financial statements
have been delivered pursuant to Section 8.1;





--------------------------------------------------------------------------------





(g)    no later than five (5) Business Days prior to the proposed closing date
of such acquisition (or such shorter period of time as the Administrative Agent
may agree, in its sole discretion) the Borrower, to the extent requested by the
Administrative Agent, (i) shall have delivered to the Administrative Agent
copies of substantially final Permitted Acquisition Documents, and (ii) shall
have delivered to, or made available for inspection by, the Administrative Agent
substantially complete Permitted Acquisition Diligence Information;
(h)    no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such acquisition and any Indebtedness incurred
in connection therewith;
(i)    the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative earnings before interest, taxes, depreciation and
amortization (adjusted on a Pro Forma Basis; such adjustments to be mutually and
reasonably agreed upon by Holdings and the Administrative Agent) during the four
(4) consecutive fiscal quarter period most recently concluded prior to the date
of the proposed acquisition;
(j)    after giving effect to the acquisition, Liquidity shall be at least
$25,000,000; and
(k)    the Borrower shall have (i) delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition and (ii) provided such other
documents and other information as may be reasonably requested by the
Administrative Agent or the Required Lenders (through the Administrative Agent)
in connection with such purchase or other acquisition.
“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Subsidiary Guarantor, to the extent
applicable, all material financial information (including projections), copies
of all material contracts, and all other material information, in each case,
reasonably requested to be delivered to the Administrative Agent in connection
with such acquisition (except to the extent that any such information is
(a) subject to any confidentiality agreement, unless mutually agreeable
arrangements can be made to preserve such information as confidential,
(b) classified or (c) subject to any attorney-client privilege).
“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, any legal opinions and each other
material document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.
“Permitted Business” means full service, family, casual and other dining
establishments, commercial bakery facilities, and any business activities
reasonably related or ancillary to any of the foregoing or that are reasonable
extensions thereof.
“Permitted Exclusive License” means a licensing arrangement entered into by
Holdings or any of its Subsidiaries, in the ordinary course of business and on
commercially reasonable terms (but that would not result in a legal or effective
transfer of Holdings’ or such Subsidiary’s title, as applicable, in the licensed
trademarks), pursuant to which the licensee is granted the exclusive right with
limited duration with a commercially reasonable term to use one or more of the
licensor’s trademarks to manufacture, distribute, market, promote, offer for
sale, sell, use, or otherwise exploit the trademarks in connection with food
products, merchandise or other goods.
“Permitted Investors” means, collectively, the Sponsor and any fund or other
Person Controlled directly or indirectly by Sponsor or any of its Affiliates
(other than portfolio companies).
“Permitted Liens” means the Liens permitted pursuant to Section 9.2.
“Permitted Management Fees” means management fees permitted pursuant to Section
9.6(d)(iii) of this Agreement.





--------------------------------------------------------------------------------





“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Phantom Equity Agreement” means that certain letter agreement dated June 1,
2010 between Holdings and Hazem Ouf (as amended by that certain First Amendment
dated as of August 5, 2014 and modified by the Termination Agreement), as in
effect on the Closing Date pursuant to which certain phantom equity interests in
Holdings were granted by Holdings to Hazem Ouf.
“Platform” has the meaning assigned thereto in Section 8.2.
“Pre-Opening Costs” means “start-up costs” (such term used herein as defined in
SOP 98-5 published by the American Institute of Certified Public Accountants)
related to the acquisition, opening and organizing of new or remodeled
restaurants, including, without limitation, the cost of feasibility studies,
staff-training, recruiting, travel costs for employees engaged in such start-up
activities, advertising and rent accrued prior to opening.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Profits Interest Program” means an equity incentive plan pursuant to which
Holdings shall issue profits interests to management and certain other Persons,
as more particularly described in Schedule 13 to the Disclosure Letter.
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and:
(a)    all income statement items (whether positive or negative) attributable to
the Property or Person disposed of in a Specified Disposition shall be excluded
and all income statement items (whether positive or negative) attributable to
the Property or Person acquired in a Permitted Acquisition shall be included
(provided that such income statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent and based upon reasonable assumptions and calculations
which are expected to have a continuous impact); and
(b)    non-recurring costs, extraordinary expenses and other pro forma
adjustments attributable to such Specified Transaction may be included to the
extent that such costs, expenses or adjustments:
(i)     are reasonably expected to be realized within twelve (12) months of such
Specified Transaction as set forth in reasonable detail on a certificate of a
Responsible Officer delivered to the Administrative Agent;
(ii)     are calculated on a basis consistent with GAAP and Regulation S-X of
the Exchange Act are, in each case, reasonably identifiable, factually
supportable, and expected to have a continuing impact on the operations of
Holdings and its Subsidiaries; or
(iii)    are approved by the Administrative Agent;
provided that the foregoing costs, expenses and adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA or clause (a) above.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.





--------------------------------------------------------------------------------





“Public Lenders” has the meaning assigned thereto in Section 8.2.
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash, Cash Equivalents, and credit and debit card receivables of
Holdings and its Subsidiaries maintained in deposit accounts in any financial
institutions located within the United States.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.
“Refranchising Sale” means any sale by Holdings or any of its Subsidiaries of a
Restaurant operated by Holdings or its Subsidiaries to either an existing or new
franchisee.
“Register” has the meaning assigned thereto in Section 12.9(c).
“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Rental Expense” means, with respect to Holdings and its Subsidiaries for any
period, all rental expenses with respect to long-term real property leases and
operating leases of Holdings and its Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP. For the purposes of calculating
Rental Expense for any period of consecutive 13 Fiscal Periods (each, a
“Reference Period”), if at any time during such Reference Period (and after the
Closing Date), Holdings or any of its Subsidiaries shall have made a Permitted
Acquisition or an Asset Disposition permitted pursuant to Section 9.5, Rental
Expense for such Reference Period shall be calculated after giving pro forma
effect thereto (including pro forma adjustments arising out of events which are
directly attributable to such Permitted Acquisition or such Asset Disposition,
as applicable, are factually supportable, and are expected to have a continuing
impact, in each case to be mutually and reasonably agreed upon by Holdings and
the Administrative Agent) or in such other manner reasonably acceptable to the
Administrative Agent as if any such Permitted Acquisition, Asset Disposition, or
adjustment occurred on the first day of such Reference Period.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50)% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.
“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent. Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person. Unless and except to the extent
expressly stated to the contrary herein in a particular context, “Responsible
Officer” means a Responsible Officer of Borrower.





--------------------------------------------------------------------------------





“Restaurant” means a full service restaurant owned or leased and operated by
Borrower or one of its Subsidiaries.
“Restricted Payment” has the meaning assigned thereto in Section 9.6.
“Restricted Stock Program” means the issuance by Parent of its membership
interest units to certain of its directors, officers and employees on a
restricted basis pursuant to the omnibus equity incentive plan of Parent as in
effect on the Closing Date.
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof. The aggregate Revolving Credit Commitment
of all the Revolving Credit Lenders on the First Amendment Effective Date shall
be Sixty Million Dollars ($60,000,000). The Revolving Credit Commitment of each
Revolving Credit Lender as of the First Amendment Effective Date is set forth
opposite the name of such Lender on Schedule 1.1(b).
“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The initial Revolving Credit Commitment of
each Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(b).
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.
“Revolving Credit Loan” means any revolving credit loan made to the Borrower
pursuant to Section 2.1, and all such revolving credit loans collectively as the
context requires.
“Revolving Credit Maturity Date” means the earliest to occur of (a) the fifth
anniversary of the Closing Date, (b) the date of termination of the entire
Revolving Credit Commitment by the Borrower pursuant to Section 2.5, and (c) the
date of termination of the Revolving Credit Commitment pursuant to
Section 10.2(a).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings





--------------------------------------------------------------------------------





under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.
“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.
“Sanction(s)” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the United States Government,
including those administered by OFAC, or (ii) the United Nations Security
Council.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.
“Security Documents” means the collective reference to the Collateral Agreement,
the Mortgages, and each other agreement or writing pursuant to which any Credit
Party pledges or grants a security interest in any Property or assets securing
the Secured Obligations.
“Social Club Entities” means Blue Dress Social Club, Inc., an Arkansas
corporation, and any entity formed after the Closing Date and designated as a
“Social Club Entity” by the Borrower in writing to Administrative Agent, so long
as such entity (i) is formed for the sole purpose of facilitating the sale of
alcoholic beverages at a single Restaurant location in compliance with state,
city or county laws and regulations that require the formation of such entity
and (ii) does not hold any assets other than assets that are required in order
to comply with such laws and regulations at such Restaurant location, provided
that the aggregate Store Operating Cash Flow for such Restaurants for any period
shall not exceed 2.5% of the aggregate Store Operating Cash Flow for all
Restaurants operated by Holdings and its Subsidiaries.





--------------------------------------------------------------------------------





“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary of the Borrower or any division,
business unit, product line or line of business.
“Specified Dividend” means a one-time dividend to the Permitted Investors on or
within 90 days after the Closing Date in an aggregate amount not to exceed
$75,000,000; provided, however, that an aggregate amount not to exceed
$1,500,000 shall be permitted to be paid after the date which is 90 days after
the Closing Date to the extent paid on or before June 15, 2016.
“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.
“Sponsor” means a collective reference to Newport Global Opportunities Fund LP,
a Delaware limited partnership and Fidelity National Financial Ventures, LLC, a
Delaware limited liability company.


“Store Operating Cash Flow” means, with respect to any Restaurant and for any
fiscal period, the net revenue generated by such Restaurant during such fiscal
period minus the aggregate amount of the cash operating expenses of such
Restaurant during such fiscal period, in each case calculated in a manner
consistent with the historical calculation of Store Operating Cash Flow by
Holdings and its Subsidiaries.


“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by Holdings or any of its Subsidiaries that is subordinated in right
and time of payment to the Obligations on terms and conditions satisfactory to
the Administrative Agent.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of
Holdings. Notwithstanding anything to the contrary contained herein, none of the
Social Club Entities shall constitute “Subsidiaries” of Holdings or Borrower for
any purpose under this Agreement or any of the other Loan Documents.
“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of Holdings (other than the Borrower and Foreign Subsidiaries to
the extent that and for so long as the guaranty of such Foreign Subsidiary would
have adverse tax consequences for the Borrower or any other Credit Party or
result in a violation of Applicable Laws) that are parties to the Subsidiary
Guaranty Agreement on the Closing Date or which become a party to the Subsidiary
Guaranty Agreement thereafter pursuant to Section 8.14.





--------------------------------------------------------------------------------





“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means the lesser of (a) Twenty Million Dollars
($20,000,000) and (b) the Revolving Credit Commitment.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Tax Distribution” has the meaning set forth in Section 9.6(d).
“Tax Liability Account” means a memorandum account maintained by Holdings for
each of its members. The initial balance of the Tax Liability Account for each
such member is zero. At the end of each Fiscal Year, the Tax Liability Account
is increased by the amount of the Assumed Tax Liability of such member for such
year and decreased in the amount of the Assumed Tax Benefit of such member for
the year. The Tax liability Account will also be decreased by any Tax
Distributions to such member.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Termination Agreement” means that certain Termination Agreement to Phantom
Equity Agreement dated as of August 5, 2014 by and among Holdings, the Borrower
and Hazem Ouf.
“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan to the account
of the Borrower hereunder on the Closing Date (in the case of the Initial Term
Loan) in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 1.1(b), as such amount may be increased,
reduced or otherwise modified at any time or from time to time pursuant to the
terms hereof and (b) as to all Term Loan Lenders, the aggregate commitment of
all Term Loan Lenders to make such Term Loans. The aggregate Term Loan
Commitment with respect to the Initial Term Loan of all Term Loan Lenders on the
Closing Date shall be One Hundred Ten Million Dollars ($110,000,000). The Term
Loan Commitment of each Term Loan Lender as of the Closing Date is set forth
opposite the name of such Term Loan Lender on Schedule 1.1(b).
“Term Loan Facility” means the term loan facility established pursuant to
Article IV.
“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.
“Term Loan Maturity Date” means the first to occur of (a) the fifth anniversary
of the Closing Date, and (b) the date of acceleration of the Term Loans pursuant
to Section 10.2(a).





--------------------------------------------------------------------------------





“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.
“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans. The Term Loan Percentage of each Term Loan Lender as of the Closing Date
is set forth opposite the name of such Lender on Schedule 1.1(b).
“Term Loans” means the Initial Term Loans and “Term Loan” means any of such Term
Loans.
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.
“Threshold Amount” means $10,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.
“Total Lease Adjusted Leverage Ratio” means, as of any date of determination the
result of (a) the sum of (i) the amount of Consolidated Total Indebtedness as of
such date, plus (ii) the product of (A) actual cash Rental Expense for the four
(4) consecutive fiscal quarters ending on or immediately prior to such date,
multiplied by (B) 8.0, to (b) Consolidated EBITDAR for the four (4) fiscal
quarters then ended as of such date.
“Transaction Costs” means all transaction fees, charges, integration costs and
other amounts related to the Transactions, any actual or attempted IPO and any
actual or attempted Permitted Acquisitions (including, without limitation, any
financing fees, merger and acquisition fees, legal fees and expenses, due
diligence fees or any other fees and expenses in connection therewith), in each
case to the extent expensed (a) with respect to integration costs, prior to or
within eighteen (18) months after the closing of any such Permitted Acquisition
and (b) with respect to all other items of Transaction Costs, prior to or within
twelve (12) months after the closing of the Credit Facility or any such
Permitted Acquisition, as applicable, and which are reasonable and customary (or
are otherwise approved by the Administrative Agent in its reasonable
discretion). Transaction Costs shall include an aggregate of $1,225,000 for the
O‘Charley’s Bonus Payment.





--------------------------------------------------------------------------------





“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness outstanding under the Existing Credit Agreement, (b) the initial
Extensions of Credit, (c) the payment of the Specified Dividend and (d) the
payment of the Transaction Costs incurred in connection with the foregoing.
“UCC” means the Uniform Commercial Code as in effect in the State of Delaware.
“United States” means the United States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
Holdings and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than Holdings and/or one or more of its Wholly-Owned
Subsidiaries).
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


Section 1.2 Other Definitions and Provisions
. With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document: (a) the definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined, (b) whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (h) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (i) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form and (j) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including”.


Section 1.3 Accounting Terms.




(e)All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 8.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness





--------------------------------------------------------------------------------





of Holdings and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.
(f)If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.


Section 1.4 UCC Terms.
Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.


Section 1.5 Rounding.
Any financial ratios required to be maintained pursuant to this Agreement shall
be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio or percentage is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).


Section 1.6 References to Agreement and Laws.
Unless otherwise expressly provided herein, (a) any definition or reference to
formation documents, governing documents, agreements (including the Loan
Documents) and other contractual documents or instruments shall be deemed to
include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, the Code, the Commodity Exchange Act, ERISA, the
Exchange Act, the PATRIOT Act, the Securities Act of 1933, the UCC, the
Investment Company Act of 1940, the Interstate Commerce Act, the Trading with
the Enemy Act of the United States or any of the foreign assets control
regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.


Secion 1.7 Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


Section 1.8 Letter of Credit Amounts.
Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit Application therefor (at the time
specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).


Section 1.9 Guarantees.
Unless otherwise specified, the amount of any Guarantee shall be the lesser of
the principal amount of the obligations guaranteed and still outstanding and the
maximum amount for which the guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guarantee.


Section 1.10 Covenant Compliance Generally.
For purposes of determining compliance under Sections 9.1, 9.2, 9.3, 9.5 and
9.6, any amount in a currency other than Dollars will be converted to Dollars in
a manner consistent with that used in calculating Consolidated Net Income in the
most recent annual financial statements of Holdings and its Subsidiaries
delivered pursuant to Section 8.1(a).





--------------------------------------------------------------------------------





Notwithstanding the foregoing, for purposes of determining compliance with
Sections 9.1, 9.2 and 9.3, with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no breach of any basket contained
in such sections shall be deemed to have occurred solely as a result of changes
in rates of exchange occurring after the time such Indebtedness or Investment is
incurred; provided that for the avoidance of doubt, the foregoing provisions of
this Section 1.10 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred at any
time under such Sections.





--------------------------------------------------------------------------------







ARTICLE II





REVOLVING CREDIT FACILITY
Section 2.1 Revolving Credit Loans.
  


(a)Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, each Revolving Credit Lender
severally agrees to make Revolving Credit Loans to the Borrower from time to
time from the Closing Date through, but not including, the Revolving Credit
Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.3; provided, that (a) the Revolving Credit Outstandings shall not
exceed the Revolving Credit Commitment and (b) the Revolving Credit Exposure of
any Revolving Credit Lender shall not at any time exceed such Revolving Credit
Lender’s Revolving Credit Commitment. Each Revolving Credit Loan by a Revolving
Credit Lender shall be in a principal amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of Revolving Credit Loans requested on such occasion. Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.


(b)Any other term or condition of this Agreement to the contrary notwithstanding
(including, without limitation, Section 1.3(a)), irrespective of any change in
GAAP that may occur after the First Amendment Effective Date, no lease shall be
considered a capital lease for purposes of any certificates or reports as to
financial matters required to be delivered by Holdings under this Agreement,
including without limitation, any Officer’s Compliance Certificate, if such
lease meets either of the following conditions: (i) such lease is in effect as
of the First Amendment Effective Date and, before giving effect to such change
in GAAP, does not constitute a capital lease or (ii) such lease is entered into
after the First Amendment Effective Date and, without giving effect to such
change in GAAP, would not constitute a capital lease; provided, however, that
all financial statements delivered to the Administrative Agent in accordance
with Section 8.1 of this Agreement after the First Amendment Effective Date
which give effect to such change in GAAP shall be accompanied by a description
in reasonable detail of the adjustments necessary to reconcile such financial
statements with the calculation of Capital Lease Obligations used in the
preparation of any such certificate or report delivered by Holdings under this
Agreement to the extent such calculation is made without giving effect to such
change in GAAP.


Section 2.2 Swingline Loans.
(a)Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, and in reliance upon the representations and warranties
set forth in this Agreement and the other Loan Documents, the Swingline Lender
shall make Swingline Loans to the Borrower from time to time from the Closing
Date through, but not including, the Revolving Credit Maturity Date; provided,
that (a) after giving effect to any amount requested, the Revolving Credit
Outstandings shall not exceed the Revolving Credit Commitment and (b) the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested) shall not exceed the Swingline Commitment.
(b)Refunding.
(i)Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the Swingline Lender. Such refundings shall be made by the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.





--------------------------------------------------------------------------------





(ii)The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages (unless the amounts so recovered by or on behalf
of the Borrower pertain to a Swingline Loan extended after the occurrence and
during the continuance of an Event of Default of which the Administrative Agent
has received notice in the manner required pursuant to Section 11.3 and which
such Event of Default has not been waived by the Required Lenders or the
Lenders, as applicable).
(iii)Each Revolving Credit Lender acknowledges and agrees that its obligation to
refund Swingline Loans in accordance with the terms of this Section is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article VI. Further, each Revolving Credit Lender agrees and acknowledges that
if prior to the refunding of any outstanding Swingline Loans pursuant to this
Section, one of the events described in Section 10.1(i) or (j) shall have
occurred, each Revolving Credit Lender will, on the date the applicable
Revolving Credit Loan would have been made, purchase an undivided participating
interest in the Swingline Loan to be refunded in an amount equal to its
Revolving Credit Commitment Percentage of the aggregate amount of such Swingline
Loan. Each Revolving Credit Lender will immediately transfer to the Swingline
Lender, in immediately available funds, the amount of its participation and upon
receipt thereof the Swingline Lender will deliver to such Revolving Credit
Lender a certificate evidencing such participation dated the date of receipt of
such funds and for such amount. Whenever, at any time after the Swingline Lender
has received from any Revolving Credit Lender such Revolving Credit Lender’s
participating interest in a Swingline Loan, the Swingline Lender receives any
payment on account thereof, the Swingline Lender will distribute to such
Revolving Credit Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Credit Lender’s participating interest was outstanding and
funded).
(c)Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.


Section 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
a.Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 1:00 p.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof, (y) with respect to LIBOR Rate Loans in
an aggregate principal amount of $2,000,000 or a whole multiple of $250,000 in
excess thereof and (z) with respect to Swingline Loans in an aggregate principal
amount of $100,000 or a whole multiple of $50,000 in excess thereof, (C) whether
such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in the case of
a Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans or Base
Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration of the
Interest Period applicable thereto; provided that if the Borrower wishes to
request LIBOR Rate Loans having an Interest Period of twelve months in duration,
such notice must be received by the Administrative Agent not later than 1:00
p.m. four (4) Business Days prior to the requested date of such borrowing,
whereupon the Administrative Agent shall give prompt notice to the Revolving
Credit Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them. If the Borrower fails to specify a type of
Loan in a Notice of Borrowing, then the applicable Loans shall be made as Base
Rate Loans. If the Borrower requests a Borrowing of LIBOR Rate Loans in any such
Notice of Borrowing, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. A Notice of Borrowing
received after 1:00 p.m. shall be d





--------------------------------------------------------------------------------





eemed received on the next Business Day. The Administrative Agent shall promptly
notify the Revolving Credit Lenders of each Notice of Borrowing.
b.Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00 p.m.
on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).


Section 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.
a.Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.
b.Mandatory Prepayments. If at any time the Revolving Credit Outstandings exceed
the Revolving Credit Commitment, the Borrower agrees to repay immediately upon
notice from the Administrative Agent, by payment to the Administrative Agent for
the account of the Revolving Credit Lenders, Extensions of Credit in an amount
equal to such excess with each such repayment applied first, to the principal
amount of outstanding Swingline Loans, second to the principal amount of
outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Credit Lenders, in an amount equal to such excess (such Cash Collateral to be
applied in accordance with Section 10.2(b)).
c.Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
11:00 a.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying the date and amount of prepayment and whether the prepayment is
of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender. If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in excess thereof
with respect to LIBOR Rate Loans and $500,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans. A Notice of Prepayment received
after 11:00 a.m. shall be deemed received on the next Business Day. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof. Notwithstanding the foregoing, any Notice of a Prepayment
delivered in connection with any refinancing of all of the Credit Facility with
the proceeds of such refinancing or of any incurrence of Indebtedness, may be,
if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence and may be revoked by the Borrower in the event such
refinancing is not consummated (provided that the failure of such contingency
shall not relieve the Borrower from its obligations in respect thereof under
Section 5.9).
d.Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of Term Loan Facility pursuant to Section 4.5(b), the amount of such
excess proceeds shall be used on the date of the required prepayment under
Section 4.5(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a





--------------------------------------------------------------------------------





corresponding reduction of the Revolving Credit Commitment, with remaining
proceeds, if any, refunded to the Borrower.
e.Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay any
LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.
f.Hedge Agreements. No repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedge Agreement
entered into with respect to the Loans.


Section 2.5 Permanent Reduction of the Revolving Credit Commitment.
(d)Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior irrevocable written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than $3,000,000 or any whole multiple of $1,000,000 in excess
thereof. Any reduction of the Revolving Credit Commitment shall be applied to
the Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage. All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitment shall be
paid on the effective date of such termination. Notwithstanding the foregoing,
any notice to reduce the Revolving Credit Commitment delivered in connection
with any refinancing of all of the Credit Facility with the proceeds of such
refinancing or of any incurrence of Indebtedness, may be, if expressly so stated
to be, contingent upon the consummation of such refinancing or incurrence and
may be revoked by the Borrower in the event such refinancing is not consummated
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9).
(e)Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess. Such Cash
Collateral shall be applied in accordance with Section 10.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment and the Revolving Credit Facility. If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.


Section 2.6 Termination of Revolving Credit Facility.
The Revolving Credit Facility and the Revolving Credit Commitments shall
terminate on the Revolving Credit Maturity Date.


i.MIRE Events. Each of the parties hereto acknowledges and agrees that, if there
are any Mortgages, any increase, extension or renewal of any of the Commitments
or Loans (but excluding (i) any continuation or conversion of Loans under
Section 5.2, (ii) the making of any Revolving Loans or Swingline Loans or (iii)
the issuance, renewal or extension of Letters of Credit) shall be subject to
(and conditioned upon) (A) the prior delivery of all flood hazard determination
certifications, acknowledgements and evidence of flood insurance and other
flood-related documentation with respect to such Mortgages as required by laws
relating to flood insurance as reasonably determined by the Administrative Agent
or any Lender and (B) the Administrative Agent shall have received written
confirmation from each Lender that flood insurance due diligence and flood
insurance compliance has been completed by such Lender.







--------------------------------------------------------------------------------







ARTICLE III





LETTER OF CREDIT FACILITY
Section 3.1 L/C Facility.


(a)Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the Revolving Credit Lenders set forth
in Section 3.4(a), agrees to issue standby Letters of Credit in an aggregate
amount not to exceed its L/C Commitment for the account of the Borrower or,
subject to Section 3.10, any Subsidiary thereof, Letters of Credit may be issued
on any Business Day from the Closing Date through but not including the fifth
(5th) Business Day prior to the Revolving Credit Maturity Date in such form as
may be approved from time to time by the applicable Issuing Lender; provided,
that no Issuing Lender shall issue any Letter of Credit if, after giving effect
to such issuance, (a) the L/C Obligations would exceed the L/C Sublimit or (b)
the Revolving Credit Outstandings would exceed the Revolving Credit Commitment.
Each Letter of Credit shall (i) be denominated in Dollars, (ii) expire on a date
no more than twelve (12) months after the date of issuance or last renewal of
such Letter of Credit (subject to automatic renewal for additional one (1) year
periods pursuant to the terms of the Letter of Credit Application or other
documentation acceptable to the applicable Issuing Lender), which date shall be
no later than the fifth (5th) Business Day prior to the Revolving Credit
Maturity Date and (iii) be subject to the ISP98 as set forth in the Letter of
Credit Application or as determined by the applicable Issuing Lender and, to the
extent not inconsistent therewith, the laws of the State of New York. No Issuing
Lender shall at any time be obligated to issue any Letter of Credit hereunder if
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit, or any Applicable Law applicable to such Issuing
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to letters of credit generally or
such Letter of Credit in particular any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated) not in
effect on the Closing Date, or any unreimbursed loss, cost or expense that was
not applicable, in effect or known to such Issuing Lender as of the Closing Date
and that such Issuing Lender in good faith deems material to it, or (C) the
conditions set forth in Section 6.2 are not satisfied. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. As of the Closing Date, each of the Existing
Letters of Credit shall constitute, for all purposes of this Agreement and the
other Loan Documents, a Letter of Credit issued and outstanding hereunder.
(b)Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.


Section 3.2 Procedure for Issuance of Letters of Credit.
The Borrower may from time to time request that any Issuing Lender issue a
Letter of Credit by delivering to such Issuing Lender at its applicable office
(with a copy to the Administrative Agent at the Administrative Agent’s Office) a
Letter of Credit Application therefor, completed to the satisfaction of such
Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender or the Administrative Agent may request. Upon
receipt of any Letter of Credit Application, the applicable Issuing Lender
shall, process such Letter of Credit Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.1 and
Article VI, promptly issue the Letter of Credit requested thereby (but in no
event shall such Issuing Lender be required to issue any Letter of Credit
earlier than three (3) Business Days after its receipt of the Letter of Credit
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by such Issuing
Lender and the Borrower. The applicable Issuing Lender shall promptly furnish to
the Borrower and the Administrative Agent a copy of such Letter of Credit and
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the issuance and upon request by any Lender, furnish to such Revolving Credit
Lender a copy of such Letter of Credit and the amount of such Revolving Credit
Lender’s participation therein.







--------------------------------------------------------------------------------





Section 3.3 Commissions and Other Charges.
(c)Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such standby Letters of Credit times
the Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined, in each case, on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the applicable Issuing Lender and the L/C
Participants all commissions received pursuant to this Section 3.3 in accordance
with their respective Revolving Credit Commitment Percentages.
(d)Issuance Fee. In addition to the foregoing commission, the Borrower shall pay
directly to the applicable Issuing Lender, for its own account, an issuance fee
with respect to each Letter of Credit issued by such Issuing Lender as set forth
in the Fee Letter executed by such Issuing Lender. Such issuance fee shall be
payable quarterly in arrears on the last Business Day of each calendar quarter
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Revolving Credit Maturity Date and thereafter on demand of the
applicable Issuing Lender.
(e)Other Fees, Costs, Charges and Expenses. In addition to the foregoing fees
and commissions, the Borrower shall pay or reimburse each Issuing Lender for
such normal and customary fees, costs, charges and expenses as are incurred or
charged by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it.


Section 3.4 L/C Participations.
(f)Each Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.
(g)Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
issued by it, such Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the amount and due
date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of such Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to such Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due (A)
prior to 1:00 p.m. on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be due on
the following Business Day.
(h)Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will





--------------------------------------------------------------------------------





distribute to such L/C Participant its pro rata share thereof; provided, that in
the event that any such payment received by such Issuing Lender shall be
required to be returned by such Issuing Lender, such L/C Participant shall
return to such Issuing Lender the portion thereof previously distributed by such
Issuing Lender to it.


Section 3.5 Reimbursement Obligation of the Borrower.
In the event of any drawing under any Letter of Credit, the Borrower agrees to
reimburse (either with the proceeds of a Revolving Credit Loan as provided for
in this Section or with funds from other sources), in same day funds, the
applicable Issuing Lender on each date on which such Issuing Lender notifies the
Borrower of the date and amount of a draft paid by it under any Letter of Credit
for the amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment.
Unless the Borrower shall immediately notify such Issuing Lender that the
Borrower intends to reimburse such Issuing Lender for such drawing from other
sources or funds, the Borrower shall be deemed to have timely given a Notice of
Borrowing to the Administrative Agent requesting that the Revolving Credit
Lenders make a Revolving Credit Loan bearing interest at the Base Rate on the
applicable repayment date in the amount of (i) such draft so paid and (ii) any
amounts referred to in Section 3.3(c) incurred by such Issuing Lender in
connection with such payment, and the Revolving Credit Lenders shall make a
Revolving Credit Loan bearing interest at the Base Rate in such amount, the
proceeds of which shall be applied to reimburse such Issuing Lender for the
amount of the related drawing and such fees and expenses. Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse such Issuing Lender for any
draft paid under a Letter of Credit issued by it is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.3(a) or
Article VI. If the Borrower has elected to pay the amount of such drawing with
funds from other sources and shall fail to reimburse such Issuing Lender as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.


Section 3.6 Obligations Absolute.
The Borrower’s obligations under this Article III (including, without
limitation, the Reimbursement Obligation) shall be absolute and unconditional
under any and all circumstances and irrespective of any set off, counterclaim or
defense to payment which the Borrower may have or have had against the
applicable Issuing Lender or any beneficiary of a Letter of Credit or any other
Person. The Borrower also agrees that the applicable Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit
issued by it, except for errors or omissions caused by such Issuing Lender’s bad
faith, gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment. The Borrower agrees that
any action taken or omitted by any Issuing Lender under or in connection with
any Letter of Credit issued by it or the related drafts or documents, if done in
the absence of bad faith, gross negligence or willful misconduct shall be
binding on the Borrower and shall not result in any liability of such Issuing
Lender or any L/C Participant to the Borrower. The responsibility of any Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit issued to it shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.


Section 3.7 Effect of Letter of Credit Application.
To the extent that any provision of any Letter of Credit Application related to
any Letter of Credit is inconsistent with the provisions of this Article III,
the provisions of this Article III shall apply.


Section 3.8 Resignation of Issuing Lenders.





--------------------------------------------------------------------------------





(i)Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to the Borrower and
the Administrative Agent (or such shorter period of time as may be acceptable to
the Borrower and the Administrative Agent).
(j)Any resigning Issuing Lender shall retain all the rights, powers, privileges
and duties of an Issuing Lender hereunder with respect to all Letters of Credit
issued by it that are outstanding as of the effective date of its resignation as
an Issuing Lender and all L/C Obligations with respect thereto (including,
without limitation, the right to require the Revolving Credit Lenders to take
such actions as are required under Section 3.4). Without limiting the foregoing,
upon the resignation of a Lender as an Issuing Lender hereunder, the Borrower
may, or at the request of such resigned Issuing Lender the Borrower shall, use
commercially reasonable efforts to, arrange for one or more of the other Issuing
Lenders to issue Letters of Credit hereunder in substitution for the Letters of
Credit, if any, issued by such resigned Issuing Lender and outstanding at the
time of such resignation, or make other arrangements satisfactory to the
resigned Issuing Lender to effectively cause another Issuing Lender to assume
the obligations of the resigned Issuing Lender with respect to any such Letters
of Credit.


Section 3.9 Reporting of Letter of Credit Information and L/C Commitment.
At any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then (a) on the last Business Day of
each calendar month, (b) on each date that a Letter of Credit is amended,
terminated or otherwise expires, (c) on each date that a Letter of Credit is
issued or the expiry date of a Letter of Credit is extended, and (d) upon the
request of the Administrative Agent, each Issuing Lender (or, in the case of
clauses (b), (c) or (d) of this Section, the applicable Issuing Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any reimbursement, Cash Collateral, or termination in
respect of Letters of Credit issued by such Issuing Lender) with respect to each
Letter of Credit issued by such Issuing Lender that is outstanding hereunder. In
addition, each Issuing Lender shall provide notice to the Administrative Agent
of its L/C Commitment, or any change thereto, promptly upon it becoming an
Issuing Lender or making any change to its L/C Commitment. No failure on the
part of any L/C Issuer to provide such information pursuant to this Section 3.9
shall limit the obligations of the Borrower or any Revolving Credit Lender
hereunder with respect to its reimbursement and participation obligations
hereunder.


Section 3.10     Letters of Credit Issued for Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any of its Subsidiaries inures to the benefit of the
Borrower and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.


ARTICLE IV





TERM LOAN FACILITY
Section 4.1 Initial Term Loan.
Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, each Term Loan Lender severally
agrees to make the Initial Term Loan to the Borrower on the Closing Date in a
principal amount equal to such Lender’s Term Loan Commitment as of the Closing
Date.


Section 4.2 Procedure for Advance of Term Loan.


(a)Initial Term Loan. The Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing prior to 1:00 p.m. on the Closing Date
requesting that the Term Loan Lenders make the Initial Term Loan as a Base Rate
Loan on such date (provided that the Borrower may request, no later than three
(3) Business Days prior to the Closing Date, that the Lenders make the Initial
Term Loan as a LIBOR Rate Loan if the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement). Upon receipt of such Notice of Borrowing from
the Borrower, the Administrative Agent shall promptly notify each Term Loan
Lender thereof. Not later than 3:00 p.m. on the Closing Date, each Term Loan
Lender will make available to the Administrative Agent for





--------------------------------------------------------------------------------





the account of the Borrower, at the Administrative Agent’s Office in immediately
available funds, the amount of such Initial Term Loan to be made by such Term
Loan Lender on the Closing Date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of the Initial Term Loan in
immediately available funds by wire transfer to such Person or Persons as may be
designated by the Borrower in writing.


Section 4.3 [Reserved.]




Section 4.4 Repayment of Term Loans.
Initial Term Loan. The Borrower shall repay the aggregate outstanding principal
amount of the Initial Term Loan in consecutive quarterly installments on the
last Business Day of each of March, June, September and December commencing
December 31, 2014 as set forth below, except as the amounts of individual
installments may be adjusted pursuant to Section 4.5 hereof:
FISCAL YEAR
PAYMENT DATE
PRINCIPAL INSTALLMENT
($)
2014
December 31
$1,375,000
2015
March 31
$1,375,000
June 30
$1,375,000
September 30
$1,375,000
December 31
$1,375,000
2016
March 31
$1,375,000
June 30
$1,375,000
September 30
$2,062,500
December 31
$2,062,500
2017
March 31
$2,062,500
June 30
$2,062,500
September 30
$2,062,500
December 31
$2,062,500
2018
March 31
$2,062,500
June 30
$2,062,500
September 30
$2,750,000
December 31
$2,750,000
2019
March 31
$2,750,000
June 30
$2,750,000



If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.
Section 4.5 Prepayments of Term Loans.
a.Optional Prepayments. The Borrower shall have the right at any time and from
time to time, without premium or penalty, to prepay the Term Loans, in whole or
in part, upon delivery to the Administrative Agent of a Notice of Prepayment not
later than 1:00 p.m. (i) on the same Business Day as each Base Rate Loan and
(ii) at least three (3) Business Days before each LIBOR Rate Loan, specifying
the date and amount of prepayment, whether the prepayment is of LIBOR Rate Loans
or Base Rate Loans or a combination thereof, and if a combination thereof, the
amount allocable to each and whether the prepayment is of the Initial Term Loan.
Each optional prepayment of the Term Loans hereunder shall be in an aggregate
principal amount of at least $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and shall be applied to the outstanding principal installments of
the Initial Term Loan as the Borrower may elect. Each prepayment shall be
accompanied by any amount required to be paid pursuant to





--------------------------------------------------------------------------------





Section 5.9 hereof. A Notice of Prepayment received after 1:00 p.m. shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the applicable Term Loan Lenders of each Notice of Prepayment.
Notwithstanding the foregoing, any Notice of Prepayment delivered in connection
with any refinancing of all of the Credit Facility with the proceeds of such
refinancing or of any other incurrence of Indebtedness may be, if expressly so
stated to be, contingent upon the consummation of such refinancing or incurrence
and may be revoked by the Borrower in the event such refinancing is not
consummated; provided that the delay or failure of such contingency shall not
relieve the Borrower from its obligations, if any, in respect thereof under
Section 5.9.


b.Mandatory Prepayments.
i. Debt Issuances. The Borrower shall make mandatory principal prepayments of
the Loans and/or Cash Collateralize the L/C Obligations in the manner set forth
in clause (v) below in an amount equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Debt Issuance not otherwise permitted
pursuant to Section 9.1. Such prepayment shall be made within five (5) Business
Days after the date of receipt of the Net Cash Proceeds of any such Debt
Issuance.


ii.Asset Dispositions. The Borrower shall make mandatory principal prepayments
of the Loans and/or Cash Collateralize the L/C Obligations in the manner set
forth in clause (v) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Asset Disposition permitted pursuant to,
and in accordance with, clauses (g) and (n) of Section 9.5 to the extent that
the aggregate amount of such Net Cash Proceeds exceed $2,000,000 during any
Fiscal Year. Such prepayments shall be made within five (5) Business Days after
the date of receipt of the Net Cash Proceeds of any such Asset Disposition by
such Credit Party or any of its Subsidiaries; provided that, so long as (i) no
Default or Event of Default has occurred and is continuing and (ii) the Total
Lease Adjusted Leverage Ratio is less than or equal to 4.50 to 1.00 as of the
most recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 8.1, no prepayment shall be required under this
Section 4.5(b)(ii) to the extent that such Net Cash Proceeds are reinvested in
assets used or useful in the business of Holdings and its Subsidiaries within
twelve (12) months after receipt of such Net Cash Proceeds by such Credit Party
or such Subsidiary or committed to be reinvested pursuant to a legally binding
agreement in assets used or useful in the business of Holdings and its
Subsidiaries within twelve (12) months after receipt of such Net Cash Proceeds
and are thereafter actually reinvested in assets used or useful in the business
of Holdings and its Subsidiaries within eighteen (18) months after receipt of
such Net Cash Proceeds by such Credit Party or such Subsidiary; provided further
that any portion of such Net Cash Proceeds not committed to be reinvested
pursuant to a legally binding agreement within such twelve (12) month period or
actually reinvested within such eighteen (18) month period shall be prepaid in
accordance with this Section 4.5(b)(ii) on or before the last day of such
eighteen (18) month period; provided further, that to the extent the Total Lease
Adjusted Leverage Ratio exceeds 4.50 to 1.00 as of the end of any Fiscal Quarter
occurring after any relevant Asset Disposition but prior to such actual
reinvestment, any amounts not so reinvested shall be applied as a mandatory
prepayment in the manner set forth in clause (v) below within five (5) Business
Days of delivery of the financial statements pursuant to Section 8.1 for such
Fiscal Quarter.


iii.Insurance and Condemnation Events. The Borrower shall make mandatory
principal prepayments of the Loans and/or Cash Collateralize the L/C Obligations
in the manner set forth in clause (v) below in an amount equal to one hundred
percent (100%) of the aggregate Net Cash Proceeds from any Insurance and
Condemnation Event to the extent that the aggregate amount of such Net Cash
Proceeds exceed $2,000,000 during any Fiscal Year. Such prepayments shall be
made within five (5) Business Days after the date of receipt of Net Cash
Proceeds of any such Insurance and Condemnation Event by such Credit Party or
such Subsidiary; provided that, so long as (i) no Default or Event of Default
has occurred and is continuing and (ii) the Total Lease Adjusted Leverage Ratio
is less than or equal to 4.50 to 1.00 as of the most recent Fiscal Quarter for
which financial statements have been delivered pursuant to Section 8.1, no
prepayment shall be required under this Section 4.5(b)(iii) to the extent that
such Net Cash Proceeds are reinvested in assets used or useful in the business
of Holdings within twelve (12) months after receipt of such Net Cash Proceeds by
such Credit Party or such Subsidiary or are committed to be reinvested pursuant
to a legally binding agreement in assets used or useful in the business of
Holdings and its Subsidiaries within twelve (12) months after receipt of such
Net Cash Proceeds and are thereafter actually reinvested in assets used or
useful in the





--------------------------------------------------------------------------------





business of Holdings within eighteen (18) months after receipt of such Net Cash
Proceeds by such Credit Party or such Subsidiary; provided further that any
portion of the Net Cash Proceeds not committed to be reinvested pursuant to a
legally binding agreement within such twelve (12) month period or actually
reinvested within such eighteen (18) month period shall be prepaid in accordance
with this Section 4.5(b)(iii) on or before the last day of such eighteen (18)
month period; provided further, that to the extent the Total Lease Adjusted
Leverage Ratio exceeds 4.50 to 1.00 as of the end of any Fiscal Quarter
occurring after any relevant Insurance and Condemnation Event but prior to such
actual reinvestment, any amounts not so reinvested shall be applied as a
mandatory prepayment in the manner set forth in clause (v) below within five (5)
Business Days of delivery of the financial statements pursuant to Section 8.1
for such Fiscal Quarter.


iv.Excess Cash Flow. After the end of each Fiscal Year (commencing with the
Fiscal Year ending on or about December 31, 2015), within five (5) Business Days
after the earlier to occur of (x) the delivery of the financial statements and
related Officer’s Compliance Certificate for such Fiscal Year and (y) the date
on which the financial statements and the related Officer’s Compliance
Certificate for such fiscal year are required to be delivered pursuant to
Section 8.1(a) and Section 8.2(a), the Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in clause (v) below in an
amount equal to (A) if the Total Lease Adjusted Leverage Ratio is greater than
4.50 to 1.00 as of the end of such Fiscal Year, (1) fifty percent (50%) of
Excess Cash Flow, if any, for such Fiscal Year, (B) if the Total Lease Adjusted
Leverage Ratio is greater than 4.00 to 1.00 but less than or equal to 4.50 to
1.00, twenty five percent (25%) of Excess Cash Flow, if any, for such Fiscal
Year and (C) if the Total Lease Adjusted Leverage Ratio is less than or equal to
4.00 to 1.00, no Excess Cash Flow prepayment shall be required; provided that
amounts payable under clauses (A) and (B) above shall be reduced by voluntary
principal prepayments of the Term Loan and voluntary prepayments or repayments
of Revolving Credit Loans to the extent that the Revolving Credit Commitment is
permanently reduced by an equal amount at the time of such payment or
prepayment, in each case, made in such Fiscal Year.


v.Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) through and including (iv) above, the
Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders. Each prepayment of the Loans under this Section shall be
applied ratably between the Initial Term Loans as follows: (A) first to the next
four (4) scheduled quarterly principal installments of the Initial Term Loans in
direct order of maturity, (B) second, to reduce on a pro rata basis the
remaining scheduled principal installments of the Initial Term Loans as
determined by the Borrower and (C) third, to the extent of any excess, to repay
the Revolving Credit Loans pursuant to Section 2.4(d), without a corresponding
reduction in the Revolving Credit Commitment and (D) fourth, to Cash
Collateralize any L/C Obligations then outstanding.


vi.No Reborrowings. Amounts prepaid under the Term Loan pursuant to this Section
may not be reborrowed. Each prepayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9.





--------------------------------------------------------------------------------







ARTICLE V



GENERAL LOAN PROVISIONS
Section 5.1 Interest.


(a)Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans and the Term Loans shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR
Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days (or four (4) Business Days with respect
to a LIBOR Rate based on a twelve month Interest Period) after the Closing Date
unless the Borrower has delivered to the Administrative Agent a letter in form
and substance reasonably satisfactory to the Administrative Agent indemnifying
the Lenders in the manner set forth in Section 5.9 of this Agreement) and
(ii) any Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin. The Borrower shall select the rate of interest and Interest Period, if
any, applicable to any Loan at the time a Notice of Borrowing is given or at the
time a Notice of Conversion/Continuation is given pursuant to Section 5.2.
(b)Default Rate. Subject to Section 10.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 10.1(a), (b),
(i) or (j), or (ii) at the election of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, (A) the Borrower shall
no longer have the option to request LIBOR Rate Loans, Swingline Loans or
Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a
rate per annum of two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to LIBOR Rate Loans until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to Base
Rate Loans, (C) all outstanding Base Rate Loans and other Obligations arising
hereunder or under any other Loan Document shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans or such other Obligations arising
hereunder or under any other Loan Document and (D) all accrued and unpaid
interest shall be due and payable on demand of the Administrative Agent.
Interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any Debtor Relief Law.
(c)Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing September 30, 2014; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).
(d)Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations. It is the
intent hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.


Section 5.2 Notice and Manner of Conversion or Continuation of Loans.


Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time all or
any portion of any outstanding Base Rate Loans (other than Swingline Loans) in a
principal amount equal to $2,000,000 or any whole multiple of $250,000 in excess
thereof into one or more LIBOR Rate Loans and (b) upon the expiration of any
Interest Period, (i) convert all or any part of its outstanding LIBOR Rate





--------------------------------------------------------------------------------





Loans in a principal amount equal to $1,000,000 or a whole multiple of $100,000
in excess thereof into Base Rate Loans (other than Swingline Loans) or
(ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower
desires to convert or continue Loans as provided above, the Borrower shall give
the Administrative Agent irrevocable prior written notice in the form attached
as Exhibit E (a “Notice of Conversion/Continuation”) not later than 1:00 p.m.
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan;
provided that if the Borrower wishes to request LIBOR Rate Loans having an
Interest Period of twelve months in duration, such notice must be received by
the Administrative Agent not later than 1:00 p.m. four (4) Business Days prior
to the requested date of such conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the applicable Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. If the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan, then the applicable LIBOR Rate Loan shall be converted to a Base Rate
Loan. Any such automatic conversion to a Base Rate Loan shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable LIBOR Rate Loan. If the Borrower requests a conversion to, or
continuation of, LIBOR Rate Loans, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a LIBOR Rate Loan (but a Revolving Credit Loan bearing interest at
the LIBOR Rate or the Base Rate may be used to repay a Swingline Loan). The
Administrative Agent shall promptly notify the affected Lenders of such Notice
of Conversion / Continuation. Notwithstanding the foregoing, Loans made on the
Closing Date or any of the three (3) Business Days following the Closing Date,
may only consist of Base Rate Loans unless the Borrower delivers a funding
indemnity letter, substantially in the form of Exhibit I or otherwise reasonably
acceptable to the Administrative Agent not less than three (3) Business Days
prior to the Closing Date. LIBOR Rate Loans shall be made by each Revolving
Lender at its LIBOR Lending Office and Base Rate Loans at its domestic Lending
Office.


Section 5.3 Fees.


a.Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing September 30, 2014
and ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. The
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.
b.Other Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in their Fee Letter. The Borrower shall pay to the Lenders such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified.


Section 5.4 Manner of Payment.


Each payment by the Borrower on account of the principal of or interest on the
Loans or of any fee, commission or other amounts (including the Reimbursement
Obligation) payable to the Lenders under this Agreement shall be made not later
than 3:00 p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in immediately available funds and
shall be made without any set off, counterclaim or deduction whatsoever. Any
payment received





--------------------------------------------------------------------------------





after such time but before 4:00 p.m. on such day shall be deemed a payment on
such date for the purposes of Section 10.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day. Any payment
received after 4:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes. Upon receipt by the Administrative
Agent of each such payment, the Administrative Agent shall distribute to each
such Lender at its address for notices set forth herein its Commitment
Percentage in respect of the relevant Credit Facility (or other applicable share
as provided herein) of such payment and shall wire advice of the amount of such
credit to each Lender. Each payment to the Administrative Agent on account of
the principal of or interest on the Swingline Loans or of any fee, commission or
other amounts payable to the Swingline Lender shall be made in like manner, but
for the account of the Swingline Lender. Each payment to the Administrative
Agent of any Issuing Lender’s fees or L/C Participants’ commissions shall be
made in like manner, but for the account of such Issuing Lender or the L/C
Participants, as the case may be. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 5.9,
5.10, 5.11 or 12.3 shall be paid to the Administrative Agent for the account of
the applicable Lender. Subject to the definition of Interest Period, if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment. Notwithstanding the
foregoing, if there exists a Defaulting Lender each payment by the Borrower to
such Defaulting Lender hereunder shall be applied in accordance with
Section 5.15(a)(ii).


Section 5.5 Evidence of Indebtedness.


a.Extensions of Credit. The Extensions of Credit made by each Lender and each
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or such Issuing Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrower and its Subsidiaries and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any Issuing Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note, Term Loan Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans, Term Loans and/or Swingline Loans, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
b.Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.


Section 5.6 Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Sections 5.9,
5.10, 5.11 or 12.3) greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with





--------------------------------------------------------------------------------





the aggregate amount of principal of and accrued interest on their respective
Loans and other amounts owing them; provided that:


i.if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
ii.the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to Holdings or any of its Subsidiaries or Affiliates
(as to which the provisions of this paragraph shall apply).


Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
Section 5.7 Administrative Agent’s Clawback.


a.Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and 4.2 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
b.Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, any Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, any Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, any
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
c.Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by





--------------------------------------------------------------------------------





the Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Commitment Percentage of such Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Commitment Percentage of such Loan available on the borrowing
date.


Section 5.8 Changed Circumstances.


a.Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and the Borrower shall either (A) repay
in full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as of the last day of such
Interest Period.
b.Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.


Section 5.9 Indemnity.
The Borrower hereby indemnifies each of the Lenders against any loss or expense
(including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain a LIBOR Rate Loan or from fees payable to
terminate the deposits from which such funds were obtained) which may arise or
be attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan, (b) due to any failure of the
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.







--------------------------------------------------------------------------------





Section 5.10 Increased Costs.


a.Increased Costs Generally. If any Change in Law shall:
i.impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;
ii.subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
iii.impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender, any Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
b.Capital Requirements. If any Lender or any Issuing Lender determines that any
Change in Law affecting such Lender or such Issuing Lender or any Lending Office
of such Lender or such Lender’s or such Issuing Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Revolving Credit Commitment of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Lender’s policies and the policies of such Lender’s or such Issuing Lender’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender or such Issuing Lender the Borrower shall
promptly pay to such Lender or such Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.
c.Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or such Issuing Lender, such other
Recipient or any of their respective holding companies, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Lender or such other Recipient, as the case may be, the amount
shown as due on any such certificate within thirty (30) days after receipt
thereof.
d.Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Lender or an Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is





--------------------------------------------------------------------------------





retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
Section 5.11 Taxes.
a.Defined Terms. For purposes of this Section 5.11, the term “Lender” includes
any Issuing Lender and the term “Applicable Law” includes FATCA.
b.Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
c.Payment of Other Taxes by the Credit Parties. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
d.Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within twenty (20) days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability, in reasonable
detail, delivered to the Borrower by a Recipient (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.
e.Intentionally Omitted.
f.Evidence of Payments. As soon as practicable after any payment of Taxes by any
Credit Party to a Governmental Authority pursuant to this Section 5.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
g.Status of Lenders.
i.Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
ii.Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
1.Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent),





--------------------------------------------------------------------------------





executed originals of IRS Form W-9 certifying that such Lender is exempt from
United States federal backup withholding tax;
2.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
3.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
4.if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.





--------------------------------------------------------------------------------





Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
h.Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund (or a credit for
overpayment of Taxes in lieu of a refund) of any Taxes as to which it has been
indemnified pursuant to this Section 5.11 (including by the payment of
additional amounts pursuant to this Section 5.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
i.Indemnification of the Administrative Agent. Each Lender and each Issuing
Lender shall severally indemnify the Administrative Agent within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.9(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (i). The agreements in paragraph (i) shall survive the resignation
and/or replacement of the Administrative Agent.
j.Survival. Each party’s obligations under this Section 5.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


Section 5.12 Mitigation Obligations; Replacement of Lenders.
(e)Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(f)Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-





--------------------------------------------------------------------------------





Consenting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.9), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 5.10 or Section 5.11) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
(i)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.9;
(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(iii)in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;
(iv)such assignment does not conflict with Applicable Law; and
(v)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 5.13 [Reserved.]


Section 5.14 Cash Collateral.
At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent, any Issuing Lender
(with a copy to the Administrative Agent) or the Swingline Lender (with a copy
to the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of such Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 5.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.


a.Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
b.Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 or Section 5.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
c.Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination





--------------------------------------------------------------------------------





by the Administrative Agent, the Issuing Lenders and the Swingline Lender that
there exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.


Section 5.15 Defaulting Lenders.
a.Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
i.Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.2.
ii.Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
iii.Certain Fees.
1.No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).





--------------------------------------------------------------------------------





2.Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.
3.With respect to any Commitment Fee or letter of credit commission not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (1) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay
to each applicable Issuing Lender and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (3) not be required to pay the remaining amount of
any such fee.
iv.Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 6.2 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
v.Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 5.14.
b.Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Issuing
Lenders and the Swingline Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to
Section 5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.





--------------------------------------------------------------------------------







ARTICLE VI



CONDITIONS OF CLOSING AND BORROWING


Section 6.1 Conditions to Closing and Initial Extensions of Credit.
The obligation of the Lenders to close this Agreement and to make the initial
Loans or issue or participate in the initial Letter of Credit, if any, is
subject to the satisfaction of each of the following conditions:


(a)Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, a Term Loan
Note in favor of each Term Loan Lender requesting a Term Loan Note, a Swingline
Note in favor of the Swingline Lender (in each case, if requested thereby), the
Security Documents, the Guaranty Agreement and the Management Fee Subordination
Agreement, together with any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Default or Event of
Default shall exist hereunder or thereunder.
(b)Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i)Officer’s Certificate. A certificate from a Responsible Officer of Holdings
and the Borrower to the effect that (A) all representations and warranties of
the Credit Parties contained in this Agreement and the other Loan Documents are
true and correct in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true
and correct in all respects); (B) none of the Credit Parties is in violation of
any of the covenants contained in this Agreement and the other Loan Documents;
(C) after giving effect to the Transactions, no Default or Event of Default has
occurred and is continuing; (D) since December 29, 2013, no event has occurred
or condition arisen, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect; and (E)  each of
the Credit Parties, as applicable, has satisfied each of the conditions set
forth in Section 6.1 and Section 6.2.
(ii)Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, (B) the bylaws or other governing document of such Credit Party as
in effect on the Closing Date, (C) resolutions duly adopted by the board of
directors (or other governing body) of such Credit Party authorizing and
approving the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 6.1(b)(iii).
(iii)Certificates of Good Standing. Certificates as of a recent date of the good
standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.
(iv)Opinions of Counsel. Opinions of counsel to the Credit Parties addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Administrative Agent shall
reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the Administrative Agent and the Lenders).


(c)Personal Property Collateral.
(i)Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens and Liens to be terminated in connection
with the repayment of existing Indebtedness contemplated under Section
6.1(g)(iii)).





--------------------------------------------------------------------------------





(ii)Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.
(iii)Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens) and Liens to be terminated in connection with
the repayment of existing Indebtedness contemplated under Section 6.1(g)(iii)).
(iv)Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee (and
mortgagee, as applicable) on all policies for property hazard insurance and as
additional insured on all policies for liability insurance), and if requested by
the Administrative Agent, copies of such insurance policies.
(v)Other Collateral Documentation. The Administrative Agent shall have received
any documents reasonably requested thereby or as required by the terms of the
Security Documents to evidence its security interest in the Collateral
(including, without limitation, any landlord waivers or collateral access
agreements, filings evidencing a security interest in any intellectual property
included in the Collateral, notices and assignments of claims required under
Applicable Laws, bailee or warehouseman letters or filings with the FCC or any
other applicable Governmental Authority).


(d)Intentionally Omitted.


(e)Consents; Defaults.
(i)Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.
(ii)No Injunction, Etc. No action, proceeding or investigation shall have been
instituted, threatened or proposed before any Governmental Authority to enjoin,
restrain, or prohibit, or to obtain substantial damages in respect of, or which
is related to or arises out of this Agreement or the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby.


(f)Financial Matters.
(i)Financial Statements. The Administrative Agent shall have received (A) the
audited Consolidated balance sheet of Holdings and its Subsidiaries as of
December 29, 2013, December 30, 2012, March 15, 2012 and March 17, 2011 and the
related audited statements of income and retained earnings and cash flows for
the respective Fiscal Years then ended and (B) unaudited Consolidated balance
sheet of Holdings and its Subsidiaries as of June 15, 2014 and related unaudited
interim statements of income and retained earnings.
(ii)Pro Forma Financial Statements. The Administrative Agent shall have received
pro forma consolidated financial statements for Holdings and its Subsidiaries
for the four-quarter period most recently ended prior to the Closing Date for
which financial statements are available calculated on a Pro Forma Basis after
giving effect to the Transactions and a pro forma balance sheet of Holdings and
its Subsidiaries prepared





--------------------------------------------------------------------------------





from the financial statements for the calendar month ended immediately prior to
the Closing Date giving pro forma effect to the Transactions.
(iii)Financial Projections. The Administrative Agent shall have received pro
forma Consolidated financial statements for Holdings and its Subsidiaries, and
projections prepared by management of Holdings, of balance sheets, income
statements and cash flow statements on an annual basis for each year during the
term of the Credit Facility, which shall not be materially inconsistent with any
financial information or projections previously delivered to the Administrative
Agent in connection with the negotiation of the terms of the Loans and this
Agreement.
(iv)Financial Condition/Solvency Certificate. Holdings shall have delivered to
the Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of Holdings, that (A) after giving effect to the Transactions,
the Credit Parties and their Subsidiaries thereof, on a Consolidated basis, are
Solvent, (B) attached thereto are calculations evidencing compliance on a Pro
Forma Basis after giving effect to the Transactions with the covenants contained
in Section 9.14, and (C) the financial projections previously delivered to the
Administrative Agent represent the good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of Holdings and its
Subsidiaries.
(v)Payment at Closing. The Borrower shall have paid or made arrangements to pay
contemporaneously with closing (A) to the Administrative Agent, the Arranger and
the Lenders the fees set forth or referenced in Section 5.3 and any other
accrued and unpaid fees or commissions due hereunder, (B) all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent accrued and unpaid prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.


(g)Miscellaneous.
(i)Notice of Account Designation. The Administrative Agent shall have received a
Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.
(ii)Intentionally Omitted.
(iii)Existing Indebtedness. All existing Indebtedness of Holdings and its
Subsidiaries (excluding Indebtedness permitted pursuant to Section 9.1) shall be
repaid in full, all commitments (if any) in respect thereof shall have been
terminated and all guarantees therefor and security therefor shall be released,
and the Administrative Agent shall have received pay-off letters in form and
substance satisfactory to it evidencing such repayment, termination and release.
(iv)PATRIOT Act, etc. Holdings, the Borrower and each of the Subsidiary
Guarantors shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the PATRIOT Act, applicable “know your
customer” and anti-money laundering rules and regulations.
(v)Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
Transactions.


Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.





--------------------------------------------------------------------------------





Section 6.2 Conditions to All Extensions of Credit.
The obligations of the Lenders to make or participate in any Extensions of
Credit (including the initial Extension of Credit), convert or continue any Loan
and/or any Issuing Lender to issue or extend any Letter of Credit are subject to
the satisfaction of the following conditions precedent on the relevant
borrowing, continuation, conversion, issuance or extension date:


a.Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).
b.No Existing Default. No Default or Event of Default shall have occurred and be
continuing (i) on the borrowing date with respect to such Loan or after giving
effect to the Loans to be made on such date or (ii) on the issuance or extension
date with respect to such Letter of Credit or after giving effect to the
issuance or extension of such Letter of Credit on such date.
c.Notices. The Administrative Agent shall have received a Notice of Borrowing or
Letter of Credit Application, as applicable, from the Borrower in accordance
with Section 2.3(a), Section 3.2, or Section 4.2, as applicable.
d.New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Lender shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.





--------------------------------------------------------------------------------







ARTICLE VII



REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:
Section 7.1 Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, (b) has
the power and authority to own its Properties and to carry on its business as
now being and hereafter proposed to be conducted and (c) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect. The jurisdictions in which each Credit Party and each Subsidiary thereof
are organized as of the Closing Date are described on Schedule 1 to the
Disclosure Letter.


Section 7.2 Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 2 to the Disclosure Letter. As of the Closing Date,
the capitalization of each Credit Party (other than Holdings) and its
Subsidiaries consists of the number of shares or units, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 2 to the Disclosure Letter. All outstanding shares of such Credit
Parties and Subsidiaries have been duly authorized and validly issued and are
fully paid and nonassessable and not subject to any preemptive or similar
rights, except as described in Schedule 2 to the Disclosure Letter. As of the
Closing Date, there are no outstanding stock purchase warrants, subscriptions,
options, securities, instruments or other rights of any type or nature
whatsoever, which are convertible into, exchangeable for or otherwise provide
for or require the issuance of Equity Interests of any Credit Party or any
Subsidiary thereof, except as described on Schedule 2 to the Disclosure Letter.


Section 7.3 Authorization; Enforceability. Each Credit Party and each Subsidiary
thereof has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms. This Agreement and each of the other
Loan Documents have been duly executed and delivered by the duly authorized
officers of each Credit Party and each Subsidiary thereof that is a party
thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.


Section 7.4 Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party and each
Subsidiary thereof of the Loan Documents to which each such Person is a party,
in accordance with their respective terms, the Extensions of Credit hereunder
and the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof where the failure to obtain such Governmental Approval or
such violation could reasonably be expected to have a Material Adverse Effect,
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which breach or default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (d) result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Permitted Liens or (e) require any consent or
authorization of, filing with, or other act in respect of, an arbitrator or
Governmental Authority. No consent of any other Person is required in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement other than (i) consents,





--------------------------------------------------------------------------------





authorizations, filings or other acts or consents for which the failure to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (ii) consents or filings under the
UCC, (iii) filings with the United States Copyright Office and/or the United
States Patent and Trademark Office and (iv) Mortgage filings with the applicable
county recording office or register of deeds.


Section 7.5 Compliance with Law; Governmental Approvals. Each Credit Party and
each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the knowledge of any Responsible Officer, threatened
attack by direct or collateral proceeding, (b) is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties and (c) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law except in each case (a), (b) or (c) where the failure to have,
comply or file could not reasonably be expected to have a Material Adverse
Effect.


Section 7.6 Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all federal, state, local and other
tax returns required by Applicable Law to be filed, and has paid, or made
adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable (other than any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Credit Party). Such returns accurately
reflect in all material respects all liability for taxes of any Credit Party or
any Subsidiary thereof for the periods covered thereby. As of the Closing Date,
except as set forth on Schedule 3 to the Disclosure Letter, there is no ongoing
audit or examination or, to the knowledge of any Responsible Officer, other
investigation by any Governmental Authority of the tax liability of any Credit
Party or any Subsidiary thereof. No Governmental Authority has asserted any Lien
or other claim against any Credit Party or any Subsidiary thereof with respect
to unpaid taxes which has not been discharged or resolved (other than (a) any
amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party and
(b) Permitted Liens). The charges, accruals and reserves on the books of each
Credit Party and each Subsidiary thereof in respect of federal, state, local and
other taxes for all Fiscal Years and portions thereof since the organization of
any Credit Party or any Subsidiary thereof are in the judgment of Holdings and
the Borrower adequate, and the Borrower does not anticipate any additional taxes
or assessments for any of such years.


Section 7.7 Intellectual Property Matters. Each Credit Party and each Subsidiary
thereof owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business. To the
knowledge of any Responsible Officer, no event has occurred which permits, or
after notice or lapse of time or both would permit, the revocation or
termination of any such rights, and no Credit Party nor any Subsidiary thereof
is liable to any Person for infringement under Applicable Law with respect to
any such rights as a result of its business operations.


Section 7.8 Environmental Matters. Except to the extent that no Material Adverse
Effect could reasonably be expected to result therefrom:


(a)The properties owned, leased or operated by each Credit Party and each
Subsidiary thereof now or in the past do not contain, and to their knowledge
have not previously contained, any Hazardous Materials in amounts or
concentrations which constitute or constituted a violation of applicable
Environmental Laws;
(b)Each Credit Party and each Subsidiary thereof and such properties and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;





--------------------------------------------------------------------------------





(c)No Credit Party nor any Subsidiary thereof has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, nor does
any Responsible Officer of any Credit Party or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened;
(d)Hazardous Materials have not been transported or disposed of to or from the
properties owned, leased or operated by any Credit Party or any Subsidiary
thereof in violation of, or in a manner or to a location which could reasonably
be expected to give rise to liability under, Environmental Laws, nor have any
Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in violation of, or in a manner that could
reasonably be expected to give rise to liability under, any applicable
Environmental Laws;
(e)No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of any Responsible Officer, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or will
be named as a potentially responsible party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any applicable
Environmental Law with respect to any Credit Party, any Subsidiary thereof, with
respect to any real property owned, leased or operated by any Credit Party or
any Subsidiary thereof or operations conducted in connection therewith that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; and
(f)There has been no release, or to the knowledge of any Responsible Officer of
any Credit Party or any Subsidiary thereof, threat of release, of Hazardous
Materials at or from properties owned, leased or operated by any Credit Party or
any Subsidiary, now or in the past, in violation of or in amounts or in a manner
that could give rise to liability under applicable Environmental Laws that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.


Section 7.9 Employee Benefit Matters.
a.As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, any Employee Benefit Plans other
than those identified on Schedule 4 to the Disclosure Letter;
b.Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired. No liability has been incurred by any Credit Party
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
c.As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, in each case
where such event could reasonably be expected to have a Material Adverse Effect,
nor has there been any event requiring any disclosure under
Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;
d.Except where the failure of any of the following representations to be correct
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;
e.No Termination Event has occurred or is reasonably expected to occur;





--------------------------------------------------------------------------------





f.Except where the failure of any of the following representations to be correct
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the knowledge of any Responsible Officer, threatened concerning or involving
(i) any employee welfare benefit plan (as defined in Section 3(1) of ERISA)
currently maintained or contributed to by any Credit Party or any ERISA
Affiliate, (ii) any Pension Plan or (iii) any Multiemployer Plan.
g.No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.


Section 7.10 Margin Stock. No Credit Party nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors. Following the
application of the proceeds of each Extension of Credit, not more than
twenty-five percent (25%) of the value of the assets (either of the Borrower
only or of Holdings and its Subsidiaries on a Consolidated basis) subject to the
provisions of Section 9.2 or Section 9.5 or subject to any restriction contained
in any agreement or instrument between the Borrower and any Lender or any
Affiliate of any Lender relating to Indebtedness in excess of the Threshold
Amount will be “margin stock”.


Section 7.11 Government Regulation. No Credit Party nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act of 1940) and
no Credit Party nor any Subsidiary thereof is, or after giving effect to any
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, or any other Applicable Law which limits its ability to incur or consummate
the transactions contemplated hereby.


Section 7.12 Material Contracts. Schedule 5 to the Disclosure Letter sets forth
a complete and accurate list of all Material Contracts of each Credit Party and
each Subsidiary thereof in effect as of the Closing Date. Other than as set
forth in Schedule 5 to the Disclosure Letter, as of the Closing Date, each such
Material Contract is, and after giving effect to the consummation of the
transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof. To the extent requested by the
Administrative Agent, each Credit Party and each Subsidiary thereof has
delivered to the Administrative Agent a true and complete copy of each Material
Contract listed on Schedule 5 to the Disclosure Letter. As of the Closing Date,
no Credit Party nor any Subsidiary thereof (nor, to the knowledge of any
Responsible Officer, any other party thereto) is in breach of or in default
(beyond any applicable grace or notice periods) under any Material Contract in
any material respect.


Section 7.13 Employee Relations. As of the Closing Date, no Credit Party or any
Subsidiary thereof is party to any collective bargaining agreement, nor has any
labor union been recognized as the representative of its employees except as set
forth on Schedule 6 to the Disclosure Letter. No Responsible Officer knows of
any pending, threatened or contemplated strikes, work stoppage or other
collective labor disputes involving its employees or those of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


Section 7.14 Burdensome Provisions.
No Subsidiary is party to any agreement or instrument or otherwise subject to
any restriction or encumbrance that restricts or limits its ability to make
dividend payments or other distributions in respect of its Equity Interests to
the Borrower or any Subsidiary or to transfer any of its assets or properties to
the Borrower or any other Subsidiary in each case other than existing under or
by reason of (i) the Loan Documents, (ii) Applicable Law or (iii) with respect
to the sale of any assets or of the equity of any Credit Party or its Subsidiary
otherwise permitted under this Agreement, by reason of the sale agreement
governing the conduct of the respective parties to such sale prior to the
closing thereof (so long as the restrictions are limited to the assets or equity
subject to such sale).


Section 7.15 Financial Statements.





--------------------------------------------------------------------------------





The audited and unaudited financial statements delivered pursuant to
Section 6.1(f)(i) are complete and correct and fairly present in all material
respects on a Consolidated basis the assets, liabilities and financial position
of Holdings and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements and the
absence of footnotes from unaudited financial statements). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP. Such financial statements show all material
indebtedness and other material liabilities, direct or contingent, of Holdings
and its Subsidiaries as of the date thereof (but do not reflect the Holdings JAX
Guaranty Obligations), including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP.


Section 7.16 No Material Adverse Change.
Since December 29, 2013, there has been no material adverse change in the
properties, business, operations, or financial condition of Holdings and its
Subsidiaries and since such date, no event has occurred or condition arisen,
either individually or in the aggregate, that could reasonably be expected to
have a Material Adverse Effect.


Section 7.17 Solvency.
The Credit Parties, on a Consolidated basis, are Solvent.


Section 7.18 Title to Properties.
As of the Closing Date, the real property listed on Schedule 7 to the Disclosure
Letter constitutes all of the real property that is owned by any Credit Party or
any of its Subsidiaries. Each Credit Party and each Subsidiary thereof has such
title to the real property owned by it, and such occupancy rights to the real
property leased by it as is necessary or desirable to the conduct of its
business and valid and legal title to all of its personal property and assets,
except those which have been disposed of by the Credit Parties and their
Subsidiaries which dispositions have been in the ordinary course of business or
as otherwise expressly permitted hereunder.


Section 7.19 Litigation.
There are no actions, suits or proceedings pending nor, to the knowledge of any
Responsible Officer, threatened against or in any other way relating adversely
to or affecting any Credit Party or any Subsidiary thereof or any of their
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect. All material actions, suits or proceedings
pending, to the knowledge of any Responsible Officer, threatened against or in
any other way relating adversely to or affecting any Credit Party or any
Subsidiary thereof or any of their respective properties in any court or before
any arbitrator of any kind or before or by any Governmental Authority are set
forth on Schedule 8 to the Disclosure Letter.


Section 7.20 Anti-Terrorism; Anti-Money Laundering.
No Credit Party nor any of its Subsidiaries or, to the knowledge of any
Responsible Officer, any of their Related Parties (i) is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States (50 U.S.C. App. §§ 1 et seq.), (ii) is in violation of (A)
the Trading with the Enemy Act, (B) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V) or any enabling legislation or executive order relating thereto or
(C) the PATRIOT Act (collectively, the “Anti-Terrorism Laws”) or (iii) is a
Sanctioned Person. No part of the proceeds of any Extension of Credit hereunder
will be unlawfully used directly or indirectly to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country, or in any other manner that will result in any
violation by any Person (including any Lender, the Arranger, the Administrative
Agent, any Issuing Lender or the Swingline Lender) of any Anti-Terrorism Laws.


Section 7,21 Absence of Defaults.
No event has occurred or is continuing (a) which constitutes a Default or an
Event of Default, or (b) which constitutes a default or event of default by any
Credit Party or any Subsidiary thereof under (i) any Material Contract (after
the expiration of any applicable grace or notice periods) or (ii) any judgment,
decree or order to which any Credit Party or any Subsidiary thereof is a party
or by which any Credit Party or any Subsidiary thereof or any of their
respective properties may be bound or which would require any Credit Party or
any Subsidiary thereof to make any payment





--------------------------------------------------------------------------------





thereunder prior to the scheduled maturity date therefor that, in any case under
this clause (ii), could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


Section 7.22 Senior Indebtedness Status.
The Obligations of each Credit Party and each Subsidiary thereof under this
Agreement and each of the other Loan Documents ranks and shall continue to rank
at least senior in priority of payment to all Subordinated Indebtedness and all
senior unsecured Indebtedness of each such Person and is designated as “Senior
Indebtedness” under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness and all senior unsecured Indebtedness
of such Person.


Section 7.23 Disclosure.
Holdings and/or its Subsidiaries have disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which any Credit Party and any Subsidiary thereof are subject, and all other
matters known to any Responsible Officer, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No financial statement, material report, material certificate or other material
information furnished in writing by or on behalf of any Credit Party or any
Subsidiary thereof to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), taken together as a whole, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading as of the time when made or delivered; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being recognized by the Lenders that projections
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Credit Parties and their Subsidiaries, and are not to
be viewed as facts and that the actual results during the period or periods
covered by such projections may vary materially from such projections).


Section 7.24 Flood Hazard Insurance.
With respect to each parcel of real property subject to a Mortgage, the
Administrative Agent has received (a) such flood hazard certifications, notices
and confirmations thereof, and effective flood hazard insurance policies as are
described in Section 6.1(d)(iii) with respect to real property collateral on the
Closing Date, (b) all flood hazard insurance policies required hereunder have
been obtained and remain in full force and effect, and the premiums thereon have
been paid in full, and (c) except as the Borrower has previously given written
notice thereof to the Administrative Agent, there has been no redesignation of
any real property into or out of a special flood hazard area.


Section 7.25 Anti-Corruption.
Holdings, its Subsidiaries and their respective directors, officers and
employees and, to the knowledge of the Borrower, the agents of the Borrower and
its Subsidiaries, are in compliance with the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder (the “FCPA”) and any
other applicable anti-corruption law in all material respects. The Credit
Parties have instituted and maintain policies and procedures designed to ensure
continued compliance therewith.


ARTICLE VIII



AFFIRMATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full, all Letters of Credit have
been terminated or expired (or been Cash Collateralized) and the Commitments
terminated, each Credit Party will, and will cause each of its Subsidiaries to:
Section 8.1 Financial Statements and Budgets.
Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):







--------------------------------------------------------------------------------





(a)Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year (commencing with the Fiscal Year
ended December 28, 2014), an audited Consolidated balance sheet of Holdings and
its Subsidiaries as of the close of such Fiscal Year and audited Consolidated
statements of income, retained earnings and cash flows including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm of recognized national standing acceptable to the Administrative
Agent, and accompanied by a report and opinion thereon by such certified public
accountants prepared in accordance with generally accepted auditing standards
that is not subject to any “going concern” or similar qualification or exception
or any qualification as to the scope of such audit or with respect to accounting
principles followed by Holdings or any of its Subsidiaries not in accordance
with GAAP.
(b)Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three fiscal quarters of each Fiscal
Year (commencing with the fiscal quarter ended September 7, 2014), an unaudited
Consolidated balance sheet of Holdings and its Subsidiaries as of the close of
such fiscal quarter and unaudited Consolidated statements of income, retained
earnings and cash flows and a report containing management’s discussion and
analysis of such financial statements for the fiscal quarter then ended and that
portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by Holdings in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of Holdings to present
fairly in all material respects the financial condition of Holdings and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of Holdings and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.
(c)Annual Business Plan and Budget. As soon as practicable and in any event
within forty-five (45) days after the end of each Fiscal Year, a business plan
and operating and capital budget of Holdings and its Subsidiaries for the
ensuing four (4) fiscal quarters, such plan to be prepared in accordance with
GAAP and to include, on a quarterly basis, the following: a quarterly operating
and capital budget, a projected income statement, statement of cash flows and
balance sheet, calculations demonstrating projected compliance with the
financial covenants set forth in Section 9.14 and a report containing
management’s discussion and analysis of such budget with a reasonable disclosure
of the key assumptions and drivers with respect to such budget, accompanied by a
certificate from a Responsible Officer to the effect that such budget contains
good faith estimates (utilizing assumptions believed to be reasonable at the
time of delivery of such budget) of the financial condition and operations of
Holdings and its Subsidiaries for such period.
Section 8.2 Certificates; Other Reports.
Deliver to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice):


a.at each time financial statements are delivered pursuant to Sections 8.1(a) or
(b) and at such other times as the Administrative Agent shall reasonably
request, a duly completed Officer’s Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower and a report containing management’s discussion and analysis of such
financial statements;
b.promptly upon receipt thereof, copies of all reports, if any, submitted to any
Credit Party, any Subsidiary thereof or any of their respective boards of
directors by their respective independent public accountants in connection with
their auditing function, including, without limitation, any management report
and any management responses thereto;
c.promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of Indebtedness of any Credit Party or any Subsidiary
thereof in excess of the Threshold Amount pursuant to the terms of any
indenture, loan or credit or similar agreement;
d.promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Credit Party or any Subsidiary
thereof with any Environmental Law that could (i) reasonably





--------------------------------------------------------------------------------





be expected to have a Material Adverse Effect or (ii) cause any Property
described in the Mortgages to be subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law;
e.after an IPO, promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Exchange Act,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;
f.after an IPO, promptly, and in any event within five (5) Business Days after
receipt thereof by any Credit Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof;
g.promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the PATRIOT Act), as from time to time reasonably requested by the
Administrative Agent or any Lender; and
h.such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 12.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 8.2 to the Administrative Agent. Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, SyndTrak Online or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that so long as the Borrower is the issuer of any outstanding debt
or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, means that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, the Issuing
Lenders and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 12.10); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials





--------------------------------------------------------------------------------





that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”
Section 8.3 Notice of Litigation and Other Matters.
Promptly (but in no event later than ten (10) days after any Responsible Officer
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):


a.the occurrence of any Default or Event of Default;
b.the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that
could reasonably be expected to result in a Material Adverse Effect;
c.any notice of any violation received by any Credit Party or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;
d.any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof;
e.any attachment, judgment, lien, levy or order exceeding the Threshold Amount
that is assessed against any Credit Party or any Subsidiary thereof;
f.any event which constitutes or which with the passage of time or giving of
notice or both would constitute a default or event of default under any Material
Contract to which the Borrower or any of its Subsidiaries is a party or by which
the Borrower or any Subsidiary thereof or any of their respective properties may
be bound which could reasonably be expected to have a Material Adverse Effect;
and
g.(i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) any Responsible Officer obtaining knowledge that
any Credit Party or any ERISA Affiliate has filed or intends to file a notice of
intent to terminate any Pension Plan under a distress termination within the
meaning of Section 4041(c) of ERISA.
Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower has taken and proposes to take with respect
thereto. Each notice pursuant to Section 8.3(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
Section 8.4 Preservation of Corporate Existence and Related Matters.
Except as permitted by Section 9.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
in which the failure to so qualify could reasonably be expected to have a
Material Adverse Effect.


Section 8.5 Maintenance of Property and Licenses.
(d)In addition to the requirements of any of the Security Documents, protect and
preserve all Properties necessary in and material to its business, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition, ordinary wear and tear excepted, all buildings,
equipment and other tangible real and personal property; and from time to time
make or cause to be made all repairs, renewals and replacements thereof and
additions to such Property necessary for the conduct of its business, so that
the business carried on in connection therewith may be conducted in a
commercially reasonable manner, in each case except as such action or inaction
would not reasonably be expected to result in a Material Adverse Effect.
(e)Maintain, in full force and effect in all material respects, each and every
license, permit, certification, qualification, approval or franchise issued by
any Governmental Authority (each a “License”) required for each of





--------------------------------------------------------------------------------





them to conduct their respective businesses as presently conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
Section 8.6 Insurance.
Maintain insurance with financially sound and reputable insurance companies
against at least such risks and in at least such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law and as
are required by any Security Documents. All such insurance shall, (a) provide
that no cancellation or material modification thereof shall be effective until
at least 30 days after receipt by the Administrative Agent of written notice
thereof, (b) name the Administrative Agent as an additional insured party
thereunder and (c) in the case of each casualty insurance policy, name the
Administrative Agent as lender’s loss payee. On the Closing Date and from time
to time thereafter deliver to the Administrative Agent upon its request
information in reasonable detail as to the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby.
Without limiting the foregoing, the Borrower shall and shall cause each
appropriate Credit Party to (i) maintain, if available, fully paid flood hazard
insurance on all real property that is located in a special flood hazard area
and that is subject to a Mortgage, on such terms and in such amounts as required
by The National Flood Insurance Reform Act of 1994 or as otherwise required by
the Administrative Agent, (ii) furnish to the Administrative Agent evidence of
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof, and (iii) furnish to the Administrative Agent
prompt written notice of any redesignation of any such improved real property
into or out of a special flood hazard area.


Section 8.7 Accounting Methods and Financial Records.
Maintain a system of accounting, and keep proper books, records and accounts
(which shall be true and complete in all material respects) as may be required
or as may be necessary to permit the preparation of financial statements in
accordance with GAAP and in compliance with the regulations of any Governmental
Authority having jurisdiction over it or any of its Properties.


Section 8.8 Payment of Taxes and Other Obligations.
Pay and perform (a) all taxes, assessments and other governmental charges that
may be levied or assessed upon it or any of its Property and (b) all other
Indebtedness, obligations and liabilities in accordance with customary trade
practices; provided, that the Borrower or such Subsidiary may contest any item
described in this Section in good faith so long as adequate reserves are
maintained with respect thereto in accordance with GAAP.


Section 8.9 Compliance with Laws and Approvals.
Observe and remain in compliance with all Applicable Laws and maintain in full
force and effect all Governmental Approvals, in each case applicable to the
conduct of its business except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.


Section 8.10 Environmental Laws.
In addition to and without limiting the generality of Section 8.9, except to the
extent that no Material Adverse Effect could reasonably be expected to result
therefrom: (a) comply with, and use commercially reasonable efforts to ensure
such compliance by all tenants and subtenants with all applicable Environmental
Laws and obtain and comply with and maintain, and use commercially reasonable
efforts to ensure that all tenants and subtenants, if any, obtain and comply
with and maintain, any and all material licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, (b) conduct
and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws, and (c) defend, indemnify and hold
harmless the Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials, or the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Borrower or any
such Subsidiary, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the bad faith, gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final nonappealable judgment.





--------------------------------------------------------------------------------







Section 8.11 Compliance with ERISA.
In addition to and without limiting the generality of Section 8.9, (a) except
where the failure to so comply could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) comply with
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans, (ii) not
take any action or fail to take action the result of which could reasonably be
expected to result in a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative Agent
to confirm compliance with this Section.


Section 8.12 Visits and Inspections.
Permit representatives of the Administrative Agent or any Lender, from time to
time upon prior reasonable notice and at such times during normal business
hours, all at the expense of the Borrower (limited, except during the
continuance of an Event of Default to the cost of a single visit and inspection
by the Administrative Agent and all Lenders on a combined basis, per calendar
year), to visit and inspect its properties; inspect, audit and make extracts
from its books, records and files, including, but not limited to, management
letters prepared by independent accountants; and discuss with its principal
officers, and its independent accountants, its business, assets, liabilities,
financial condition, results of operations and business prospects; provided that
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Borrower at any time without advance notice. Upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and Lenders once during each Fiscal Year, which meeting
will be held at the Borrower’s corporate offices (or such other location as may
be agreed to by the Borrower and the Administrative Agent) at such time as may
be agreed by the Borrower and the Administrative Agent.


Section 8.13 Additional Subsidiaries and Real Property.


Within 30 days after the end of each Fiscal Quarter (as such time period may be
extended by the Administrative Agent in its sole discretion):


a.Additional Domestic Subsidiaries. Cause any Material Domestic Subsidiary that
has been created or acquired to (i) become a Subsidiary Guarantor by delivering
to the Administrative Agent a duly executed supplement to the Subsidiary
Guaranty Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) grant a security interest in all Collateral
(subject to the exceptions specified in the Collateral Agreement) owned by such
Subsidiary by delivering to the Administrative Agent a duly executed supplement
to each applicable Security Document or such other document as the
Administrative Agent shall deem appropriate for such purpose and comply with the
terms of each applicable Security Document, (iii) deliver to the Administrative
Agent such opinions, documents and certificates referred to in Section 6.1 as
may be reasonably requested by the Administrative Agent, (iv) deliver to the
Administrative Agent such original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Person, (v) deliver to the Administrative Agent such updated Schedules
to the Loan Documents as requested by the Administrative Agent with respect to
such Person, and (vi) deliver to the Administrative Agent such other documents
as may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.
b.Additional Foreign Subsidiaries. Notify the Administrative Agent of any Person
that becomes a First Tier Foreign Subsidiary and cause the applicable Credit
Party to (i) deliver to the Administrative Agent Security Documents pledging
sixty‑five percent (65%) of the total outstanding voting Equity Interests (and
one hundred percent (100%) of the non-voting Equity Interests) of any such new
First Tier Foreign Subsidiary and a consent thereto executed by such new First
Tier Foreign Subsidiary (including, without limitation, if applicable, original
certificated Equity Interests (or the equivalent thereof pursuant to the
Applicable Laws and practices of any relevant foreign jurisdiction) evidencing
the Equity Interests of such new First Tier Foreign Subsidiary, together with an
appropriate undated stock or other transfer power for each certificate duly
executed in blank by the registered owner thereof), (ii) such Person





--------------------------------------------------------------------------------





to deliver to the Administrative Agent such opinions, documents and certificates
referred to in Section 6.1 as may be reasonably requested by the Administrative
Agent, (iii) such Person to deliver to the Administrative Agent such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
regard to such Person and (iv) such Person to deliver to the Administrative
Agent such other documents as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent.
c.Real Property Collateral. With respect to the acquisition of any owned real
property during a Fiscal Quarter with a fair market value in excess of
$2,000,000 by any Credit Party that is not then subject to the existing Security
Documents, (i) notify the Administrative Agent and (ii) deliver such mortgages,
deeds of trust, title insurance policies, environmental reports, surveys and
other documents reasonably requested by the Administrative Agent in connection
with granting and perfecting a first priority Lien, other than Permitted Liens,
on such real property in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, all in form and substance acceptable to the
Administrative Agent; provided (1) that the Administrative Agent shall not
accept a pledge from any Credit Party on any real property unless and until (A)
each Lender has received at least 45 days prior written notice prior that such
real property will become subject to a Mortgage and (B) each Lender has
confirmed to the Administrative Agent that all flood insurance due diligence and
flood insurance compliance required by such Lender has been completed and (2) to
the extent and during the period that the Administrative Agent or any Lender
cannot accept the pledge pursuant to the preceding clause (1), the Borrower will
be in compliance with this Section 8.13(c) so long as Borrower notifies the
Administrative Agent within the 30 day period set forth in the lead in to this
Section 8.13 of the acquisition of real property with the requisite value to be
subjected to a Mortgage, and thereafter proceeds with reasonable diligence to
work with the Administrative Agent to satisfy any diligence, insurance or other
requirements and execute and deliver the associated Mortgage.
d.Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with (or as may be reasonably required in
advance of) the closing of such merger transaction, such new Subsidiary shall
not be required to take the actions set forth in Section 8.13(a) or (b), as
applicable, until the consummation of such Permitted Acquisition (at which time,
the surviving entity of the respective merger transaction shall be required to
so comply with Section 8.13(a) or (b), as applicable, within thirty (30) days
after the end of the calendar quarter in which the consummation of such
Permitted Acquisition occurs, as such time period may be extended by the
Administrative Agent in its sole discretion).
e.Exclusions. The provisions of this Section 8.13 shall not apply to assets as
to which the Administrative Agent and the Borrower shall reasonably determine
that the costs and burdens of obtaining a security interest therein or
perfection thereof outweigh the value of the security afforded thereby.


Section 8.14 Hedge Agreement.
Not later than ninety (90) days after the Closing Date, enter into and maintain
at all times thereafter for a period of not less than two (2) years, Hedge
Agreements with Persons acceptable to the Administrative Agent, in an amount
sufficient to cause at least 50% percent of the aggregate principal amount of
the Initial Term Loan to be fixed rate Indebtedness.


Section 8.15 Use of Proceeds.    The Borrower shall use the proceeds of the
Extensions of Credit (i) to finance the Specified Dividend, (ii) to finance
Capital Expenditures, (iii) pay fees, commissions and expenses in connection
with the Transactions, (iv) to repay existing Indebtedness of Holdings and its
Subsidiaries as contemplated under Section 6.1(g)(iii), and (v) for working
capital and general corporate purposes of the Borrower and its Subsidiaries. No
part of the proceeds of the Loans will be used, directly or indirectly, in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the FCPA or any other applicable anti-corruption law.


Section 8.16 Corporate Governance.
(a) Maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity, (b) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity
(except pursuant to cash management systems reasonably acceptable to the
Administrative Agent) and (c) provide that its board of directors (or equivalent
governing body) will hold all appropriate meetings to authorize and approve such
entity’s





--------------------------------------------------------------------------------





actions, which meetings will be separate from those of any other entity which is
an Affiliate of such entity. For the purposes of this Section 8.16, “Affiliate”
shall not include Holdings or any Subsidiary thereof.


Section 8.17 Further Assurances.
(f)Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), which may be required
under any Applicable Law, or which the Administrative Agent or the Required
Lenders may reasonably request, to effectuate the transactions contemplated by
the Loan Documents or to grant, preserve, protect or perfect the Liens
contemplated by the Security Documents or the validity or priority of any such
Lien (subject to Permitted Liens), all at the expense of the Credit
Parties.  The Borrower also agrees to provide to the Administrative Agent, from
time to time upon the reasonable request by the Administrative Agent, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents (subject to Permitted Liens).
Section 8.18 Post-Closing Matters.
Execute and deliver the documents and complete the tasks set forth on Schedule
8.18, in each case within the time limits specified on such schedule.


Section 8.19 Anti-Corruption.    Maintain in effect policies and procedures
designed to promote compliance by Holdings, its Subsidiaries, and their
respective directors, officers, employees, and agents with the FCPA and any
other applicable anti-corruption laws.


ARTICLE IX





NEGATIVE COVENANTS
Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full, all Letters of Credit have
been terminated or expired (or been Cash Collateralized) and the Commitments
terminated, the Credit Parties will not, and will not permit any of their
respective Subsidiaries to;
Section 9.1 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:


(a)the Obligations;
(b)Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
(c)Indebtedness existing on the Closing Date and listed on Schedule 9 to the
Disclosure Letter, and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the principal amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) the final maturity date and weighted average life of such
refinancing, refunding, renewal or extension shall not be prior to or shorter
than that applicable to the Indebtedness prior to such refinancing, refunding,
renewal or extension and (iii) any refinancing, refunding, renewal or extension
of any Subordinated Indebtedness shall be (A) on subordination terms at least as
favorable to the Lenders, (B) no more restrictive on Holdings and its
Subsidiaries than the Subordinated Indebtedness being refinanced, refunded,
renewed or extended and (C) in an amount not less than the amount outstanding at
the time of such refinancing, refunding, renewal or extension;
(d)Indebtedness incurred in connection with capital leases and purchase money
Indebtedness in an aggregate amount not to exceed $20,000,000 at any time
outstanding;
(e)Indebtedness of a Person existing at the time such Person became a Subsidiary
or assets were acquired from such Person in connection with an Investment
permitted pursuant to Section 9.3, to the extent that (i) such Indebtedness was
not incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary or the acquisition of such assets, (ii) neither Holdings nor any
Subsidiary thereof (other than such Person or any other Person that such Person
merges with or that acquires the assets of such Person) shall have any liability
or other obligation with respect to such Indebtedness and (iii) the aggregate
outstanding principal amount of such Indebtedness does not exceed $25,000,000 at
any time outstanding;





--------------------------------------------------------------------------------





(f)Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (e) of this Section, subsections (g) through (t) of this
Section, and, other than with respect to the Indebtedness of any Subsidiary
which is not a Credit Party, subsection (u) of this Section (and the Holdings
JAX Guaranty Obligation);
(g)unsecured intercompany Indebtedness:
(i)     owed by any Credit Party to another Credit Party;
(ii)     owed by any Credit Party to any Non-Guarantor Subsidiary (provided that
such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent); and
(i)owed by any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary;
(h)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business (and any endorsement of
instruments or other payment items for deposit);
(i)Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;
(j)Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations, and (ii)
unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with any Asset Disposition permitted by
Section 9.5;
(k)Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Holdings or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year;
(l)Indebtedness incurred in the ordinary course of business in respect of credit
cards, credit card processing services, debit cards, stored value cards,
purchase cards (including so-called “procurement cards” or “P-cards”), or cash
management services;
(m)unsecured Indebtedness of Holdings owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Holdings of the Equity Interests
of Holdings that has been issued to such Persons, so long as (i) no Default or
Event of Default has occurred and is continuing or would result from the
incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $1,000,000, and (iii)
such Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to Administrative Agent;
(n)contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Holdings or
the applicable Credit Party incurred in connection with the consummation of one
or more Permitted Acquisitions;
(o)Indebtedness composing Investments permitted by Section 9.3;
(p)unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business;
(q)unsecured Indebtedness of Holdings or its Subsidiaries in respect of
earn-outs owing to sellers of assets or Equity Interests to Borrower or its
Subsidiaries that is incurred in connection with the consummation of one or more
Permitted Acquisitions so long as such unsecured Indebtedness is on terms and
conditions not materially more restrictive than the terms of this Agreement;
(r)accrual of interest, accretion or amortization of original issue discount, or
the payment of interest in kind, in each case, on Indebtedness permitted under
this Section 9.1;
(s)Indebtedness of Holdings or its Subsidiaries resulting from any guaranties of
the lease obligations of any Credit Party (other than Holdings) to the extent
such lease obligations are permitted to be incurred under this Agreement;
(t)Indebtedness of Holdings or its Subsidiaries resulting from the guaranty of
the obligations of any Credit Party (other than Holdings), as franchisor,
pursuant to the registration requirements of one or more states in which
franchises are offered to franchisees; and
(u)Indebtedness of any Credit Party or any Subsidiary thereof not otherwise
permitted pursuant to this Section in an aggregate principal amount not to
exceed $25,000,000 at any time outstanding.





--------------------------------------------------------------------------------





Section 9.2 Liens.
Create, incur, assume or suffer to exist, any Lien on or with respect to any of
its Property, whether now owned or hereafter acquired, except:


a.Liens created pursuant to the Loan Documents (including, without limitation,
Liens in favor of the Swingline Lender and/or the Issuing Lenders, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);
b.Liens in existence on the Closing Date and described on Schedule 10 to the
Disclosure Letter, and the replacement, renewal or extension thereof (including
Liens incurred, assumed or suffered to exist in connection with any refinancing,
refunding, renewal or extension of Indebtedness pursuant to Section 9.1(c)
(solely to the extent that such Liens were in existence on the Closing Date and
described on Schedule 10 to the Disclosure Letter)); provided that the scope of
any such Lien shall not be increased, or otherwise expanded, to cover any
additional property or type of asset, as applicable, beyond that in existence on
the Closing Date, except for products and proceeds of the foregoing;
c.Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
d.the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) are not overdue for a period of more than thirty
(30) days, or if more than thirty (30) days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of Holdings or any of
its Subsidiaries;
e.deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the Collateral on account thereof;
f.encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property, which in the aggregate are
not substantial in amount and which do not, in any case, detract from the value
of such property or impair the use thereof in the ordinary conduct of business;
g.Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;
h.Liens securing Indebtedness permitted under Section 9.1(d); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness, (iii) the amount of Indebtedness
secured thereby is not increased (other than in connection with additional work)
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original price for the
purchase, repair improvement or lease amount (as applicable) of such Property at
the time of purchase, repair, improvement or lease (as applicable);
i.Liens securing judgments for the payment of money not constituting an Event of
Default under Section 10.1(m) or securing appeal or other surety bonds relating
to such judgments;
j.(i) Liens on Property (i) of any Subsidiary which are in existence at the time
that such Subsidiary is acquired pursuant to a Permitted Acquisition and (ii) of
the Borrower or any of its Subsidiaries existing at the time such tangible
property or tangible assets are purchased or otherwise acquired by the Borrower
or such Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement; provided that, with respect to each of the foregoing clauses (i) and
(ii), (A) such Liens are not incurred in connection with, or in anticipation of,
such Permitted Acquisition, purchase or other acquisition, (B) such Liens are
applicable only to specific Property, (C) such Liens do not attach to any other
Property of Holdings or any of its Subsidiaries and (D) the Indebtedness secured
by such Liens is permitted under Section 9.1(e) of this Agreement).





--------------------------------------------------------------------------------





k.(i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of the Borrower or any Subsidiary thereof;
l.(i) contractual or statutory Liens of landlords to the extent relating to the
property and assets relating to any lease agreements with such landlord,
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract, (iii) Liens in favor of a landlord to
secure Holdings’ or its Subsidiaries’ obligations to pay rent, which Lien is (A)
limited to the leasehold interest, fixtures and personal property located at
such Restaurant, (B) senior to Agent’s security interest in the leasehold and
fixtures, and (C) subordinate to Agent’s security interest in the personal
property (including equipment) located at such Restaurant (other than tangible
personal property having an aggregate value not to exceed 5% of Consolidated
Assets for all such Restaurants);
m.any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not (i) interfere in any material respect
with the business of Holdings or its Subsidiaries or materially detract from the
value of the relevant assets of Holdings or its Subsidiaries or (ii) secure any
Indebtedness;
n.the interests of lessors under operating leases and licensors under
non-exclusive license agreements or Permitted Exclusive Licenses;
o.Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted by Section 9.1(k);
p.Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
q.Liens solely on any cash earnest money deposits made by Holdings or any of its
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to a Permitted Acquisition;
r.Liens on liquor licenses in favor of a landlord (i) to secure Holdings’ or its
Subsidiaries’ obligations to pay rent, or (ii) in the form of a purchase right
or any similar Lien in connection with the transfer of such liquor license from
a landlord to Holdings or such Subsidiary as part of a leasing arrangement,
which Liens in each case (x) are limited to the liquor license applicable to the
Restaurant location being leased from such landlord and (y) may be senior to
Administrative Agent’s security interest in such liquor license; provided that
Liens of the type described in this clause (r), (A) shall not apply to more than
30 Restaurant locations at any time and (B) shall not be permitted to the extent
that the aggregate Store Operating Cash Flow for such Restaurants for any period
exceeds 5.0% of the aggregate Store Operating Cash Flow for all Restaurants
operated by Holdings and its Subsidiaries; and
s.Liens not otherwise permitted hereunder on assets other than the Collateral
securing Indebtedness or other obligations in the aggregate principal amount not
to exceed $25,000,000 at any time outstanding.


Section 9.3 Investments.
Purchase, own, invest in or otherwise acquire (in one transaction or a series of
transactions), directly or indirectly, any Equity Interests, interests in any
partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness or other obligation
or security, substantially all or a portion of the business or assets of any
other Person or any other investment or interest whatsoever in any other Person,
or make or permit to exist, directly or indirectly, any loans, advances or
extensions of credit to, guaranty of any Indebtedness of, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except:


a.(i)     Investments existing on the Closing Date in Subsidiaries existing on
the Closing Date;
(ii)     Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 11 to the
Disclosure Letter;
(iii)     Investments made after the Closing Date by any Credit Party in any
other Credit Party (other than Holdings) or in any other Domestic Subsidiary
(and Investments by any Credit Party in any of its Subsidiaries in order to
maintain a minimum net capital or as may otherwise be required by law);
(iv)    Investments made after the Closing Date by any Non-Guarantor Subsidiary
in any other Non-Guarantor Subsidiary; and





--------------------------------------------------------------------------------





(v)    Investments made after the Closing Date by any Non-Guarantor Subsidiary
in any Credit Party;
b.Investments in cash and Cash Equivalents;
c.Investments by the Borrower or any of its Subsidiaries consisting of Capital
Expenditures permitted by this Agreement;
d.deposits made in the ordinary course of business to secure the performance of
leases or other obligations as permitted by Section 9.2;
e.Hedge Agreements permitted pursuant to Section 9.1;
f.purchases of assets in the ordinary course of business;
g.Investments by the Borrower or any Subsidiary thereof in the form of Permitted
Acquisitions;
h.Investments in the form of loans and advances to officers, directors and
employees (A) in the ordinary course of business in an aggregate amount not to
exceed at any time outstanding $1,000,000 (determined without regard to any
write-downs or write-offs of such loans or advances) and (B) for the purpose of
purchasing Equity Interests in Holdings so long as the proceeds of such loans
are used in their entirety to purchase such Equity Interests in an aggregate
amount not to exceed at any time outstanding $1,000,000 (determined without
regard to any write-downs or write-offs of such loans or advances);
i.Investments in the form of payments of cash constituting Restricted Payments
permitted pursuant to
Section 9.6;
j.Guaranty Obligations permitted pursuant to Section 9.1(f);
k.Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;
l.advances made in connection with purchases of goods or services in the
ordinary course of business;
m.Investments received in settlement of amounts due to any Credit Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Credit Party or any of its Subsidiaries as a result of insolvency proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Credit Party or its Subsidiaries;
n.Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Credit
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims;
o.Investments resulting from entering into (i) Cash Management Agreements, or
(ii) agreements relative to Indebtedness that is permitted under Section 9.1(l);
p.Investments held by a Person acquired in a Permitted Acquisition to the extent
that such Investments were not made in contemplation of or in connection with
such Permitted Acquisition and were in existence on the date of such Permitted
Acquisition;
q.Investments arising out of the receipt by Borrower or any of its Subsidiaries
of non-cash consideration in connection with any Asset Disposition permitted by
Section 9.5;
r.Investments in “rabbi trusts” made by any Credit Party (other than Holdings)
in connection with executive deferred compensation arrangements entered into by
such Credit Party in the ordinary course of business; and
s.Investments not otherwise permitted pursuant to this Section in an aggregate
amount not to exceed $10,000,000 at any time outstanding; provided that,
immediately before and immediately after giving pro forma effect to any such
Investments, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Total Lease Adjusted Leverage Ratio calculated on a Pro
Forma Basis shall be less than or equal to 4.50 to 1.00 as of the end of the
most recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 8.1.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
Section 9.4 Fundamental Changes.





--------------------------------------------------------------------------------





Merge, consolidate or enter into any similar combination with, or enter into any
Asset Disposition of all or substantially all of its assets (whether in a single
transaction or a series of transactions) with, any other Person or liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution) except:


a.(i) any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving entity) or (ii) any Wholly-Owned Subsidiary of the
Borrower may be merged, amalgamated or consolidated with or into any Subsidiary
Guarantor (provided that the Subsidiary Guarantor shall be the continuing or
surviving entity or simultaneously with such transaction or the continuing or
surviving entity shall become a Subsidiary Guarantor and the Borrower shall
comply with Section 8.13 in connection therewith);
b.(i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;
c.any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to the Borrower or
any Subsidiary Guarantor; provided that, with respect to any such disposition by
any Non-Guarantor Subsidiary, the consideration for such disposition shall not
exceed the fair value of such assets;
d.(i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;
e.any Wholly-Owned Subsidiary of the Borrower may merge with or into the Person
such Wholly-Owned Subsidiary was formed to acquire in connection with any
acquisition permitted hereunder (including, without limitation, any Permitted
Acquisition permitted pursuant to Section 9.3(g)); provided that in the case of
any merger involving a Wholly-Owned Subsidiary that is a Domestic Subsidiary,
(i) a Subsidiary Guarantor shall be the continuing or surviving entity or (ii)
simultaneously with such transaction, the continuing or surviving entity shall
become a Subsidiary Guarantor and the Borrower shall comply with Section 8.13 in
connection therewith; and
f.any Person may merge into the Borrower or any of its Wholly-Owned Subsidiaries
in connection with a Permitted Acquisition permitted pursuant to Section 9.3(g);
provided that (i) in the case of a merger involving the Borrower or a Subsidiary
Guarantor, the continuing or surviving Person shall be the Borrower or such
Subsidiary Guarantor and (ii) the continuing or surviving Person shall be the
Borrower or a Wholly-Owned Subsidiary of the Borrower.
Section 9.5 Asset Dispositions. Make any Asset Disposition except:


a.the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Borrower or any of its Subsidiaries;
b.non-exclusive licenses and sublicenses of intellectual property rights in the
ordinary course of business not interfering, individually or in the aggregate,
in any material respect with the conduct of the business of the Borrower and its
Subsidiaries;
c.leases, subleases, licenses or sublicenses of real or personal property
granted by the Borrower or any of its Subsidiaries to others in the ordinary
course of business not detracting from the value of such real or personal
property or interfering in any material respect with the business of the
Borrower or any of its Subsidiaries;
d.Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 4.5(b) are complied with in connection
therewith;
e.Refranchising Sales; provided that (i) there shall be no more than 40
Restaurants that are the subject of a Refranchising Sale during any Fiscal Year
and (ii) such Refranchising Sales shall be made on commercially reasonable terms
and in the ordinary course of Borrower’s or any Subsidiary’s business,
f.Assets Dispositions in connection with transactions permitted by Section 9.4;
g.sale-leaseback transactions permitted by Section 9.12;
h.the granting of Permitted Liens;
i.payments of cash constituting Restricted Payments that are expressly permitted
by Section 9.6;





--------------------------------------------------------------------------------





j.(i)    the lapse of registered or issued patents, trademarks, copyrights and
other intellectual property of Holdings and its Subsidiaries to the extent not
economically desirable in the conduct of their business or (ii) the abandonment
of patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of Administrative Agent or the Lenders;
k.the making of Investments permitted by Section 9.3;
l.sales of inventory and equipment, located at leased locations to a subtenant
in connection with the sublease of any such leased real property not prohibited
under this Agreement;
m.so long as no Event of Default has occurred and is continuing or would result
therefrom, leases or subleases of Restaurant properties to Persons in order to
facilitate the sale of alcoholic beverages at such Restaurant properties, which
leases shall be on terms and conditions reasonably satisfactory to
Administrative Agent, provided that Borrower and its Subsidiaries shall not be
party to leases with respect to more than 10 such Restaurant properties in the
aggregate at any time during the term of this Agreement; and
n.Asset Dispositions not otherwise permitted pursuant to this Section; provided
that (i) at the time of such Asset Disposition, no Default or Event of Default
shall exist or would result from such Asset Disposition, and (ii) the aggregate
fair market value of all property disposed of in reliance on this clause (n)
shall not exceed $5,000,000 in any Fiscal Year and $10,000,000 during the term
of this Agreement.
Section 9.6 Restricted Payments.
Declare or pay any dividend on, or make any payment or other distribution on
account of, or purchase, redeem, retire or otherwise acquire (directly or
indirectly), or set apart assets for a sinking or other analogous fund for the
purchase, redemption, retirement or other acquisition of, any class of Equity
Interests of any Credit Party or any Subsidiary thereof, or make any
distribution of cash, property or assets to the holders of shares of any Equity
Interests of any Credit Party or any Subsidiary thereof (all of the foregoing,
the “Restricted Payments”) provided that:


a.so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Holdings, the Borrower or any of its Subsidiaries may
pay dividends in shares of its own Qualified Equity Interests;
b.any Subsidiary of the Borrower may pay cash dividends to the Borrower or any
Subsidiary Guarantor;
c.(i) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may make
Restricted Payments to any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary (and, if applicable, to other holders of its outstanding Equity
Interests on a ratable basis) and (ii) any Non-Guarantor Subsidiary that is a
Foreign Subsidiary may make Restricted Payments to any other Non-Guarantor
Subsidiary (and, if applicable, to other holders of its outstanding Equity
Interests on a ratable basis); and
d.the Borrower may declare and make (and each Subsidiary of the Borrower may
declare and make to enable the Borrower to do the same) Restricted Payments to
Holdings, so that Holdings may, and Holdings shall be permitted to:
i.pay any Taxes which are due and payable by the Credit Parties as part of a
consolidated group;
ii.pay corporate operating (including, without limitation, directors fees and
expenses) and overhead expenses (including, without limitation, rent, utilities
and salary) in the ordinary course of business and fees and expenses of
attorneys, accountants, appraisers and the like;
iii.Pay any management fees and reimbursement of expenses to the Sponsor or its
designees to the extent permitted pursuant to Section 9.7; provided that, the
aggregate amount of such management fees and expenses does not exceed $500,000
in any Fiscal Year;
iv.with respect to any tax period (or portion thereof) of Holdings during which
Holdings is treated as a disregarded entity or partnership, for federal or state
income tax purposes, Holdings may declare and pay cash distributions (each, a
“Tax Distribution”) to its members with respect to each such tax period for
which income tax, or an installment of estimated tax, would be required to be
paid by a member of Holdings by virtue of owning such membership interest in
Holdings, as applicable. For the purposes of computing the aggregate amount of
Tax Distributions made to a member of Holdings for any taxable period, any tax
withholding amounts with respect to such member for such taxable period shall be
treated as a Tax Distribution made by Holdings to such member. For purposes of
this Section 9.6(d), a Tax Distribution made by Holdings after the last day of
any taxable year shall generally be treated as being made with respect to the
year in which such Tax Distribution is actually made and not with respect to the
prior taxable year; provided that any Tax Distribution





--------------------------------------------------------------------------------





made on or before April 15th of any year may, at Holdings’ option, be deemed to
have been made with respect to the immediately preceding taxable year to the
extent such Tax Distribution would have been permitted to be made in such
preceding taxable year. Tax Distributions may be made (if necessary) on a
quarterly basis to facilitate the members’ ability to make quarterly estimated
tax payments with respect to their taxable income or loss attributable to
Holdings. Any such Tax Distributions will be based on interim balances computed
for the Tax Liability Accounts that reflect each member’s estimated taxable
income or loss from the beginning of the Fiscal Year through the end of such
quarter. At the end of each Fiscal Year, final adjustments to the Tax Liability
Account will be made to reflect the actual results of the year, and each member
must immediately repay any amount of Tax Distribution distributed to it with
respect to such year in excess of the Tax Distribution it should have received
based on such final adjustment; and
v.so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, redeem, retire or otherwise acquire shares of its Equity
Interests or options or other equity or phantom equity in respect of its Equity
Interests from present or former officers, employees, directors or consultants
(or their family members or trusts or other entities for the benefit of any of
the foregoing) (including with respect to obligations existing under the Profits
Interest Program and Restricted Stock Program) or make severance payments to
such Persons in connection with the death, disability or termination of
employment or consultancy of any such officer, employee, director or consultant
(A) to the extent that such purchase is made with the Net Cash Proceeds of any
offering of equity securities of or capital contributions to Holdings or
(B) otherwise in an aggregate amount not to exceed $2,000,000 in any Fiscal
Year; provided that, with respect to any portion of the amount set forth above,
to the extent not utilized in the Fiscal Year for which it is permitted above,
such unutilized amount may be carried over for application in the next following
Fiscal Year; provided further that, if any such amount is so carried over, (a)
it will be deemed used in the applicable subsequent Fiscal Year and (b) it may
not be carried over to another subsequent Fiscal Year.


Section 9.7 Transactions with Affiliates.
Directly or indirectly enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with
(a) any officer, director, holder of any Equity Interests in, or other Affiliate
of, Holdings, the Borrower or any of its Subsidiaries, (b) any Affiliate of any
such officer, director or holder or (c) the Sponsor or any officer, director,
holder of any Equity Interests in, or other Affiliate of, the Sponsor, other
than:


(i)payments of cash constituting Restricted Payments permitted by Section 9.6;
(ii)transactions existing on the Closing Date and described on Schedule 12 to
the Disclosure Letter;
(iii)(A) transactions among Credit Parties and (b) transactions among Credit
Parties and their Subsidiaries permitted by Sections 9.1, 9.3, 9.4, 9.5, and
9.13;
(iv)other transactions in the ordinary course of business on terms as favorable
as would be obtained by it on a comparable arm’s-length transaction with an
independent, unrelated third party as determined in good faith by the board of
directors (or equivalent governing body) of Holdings;
(v)employment and severance arrangements (including equity incentive plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business, including the Profits Interest
Program and the Restricted Stock Program;
(vi)payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of Holdings,
the Borrower and its Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Subsidiaries; and
(vii)payment to the Sponsor of (A) fees and indemnities in an amount not to
exceed the amount provided by the Management Agreement with respect to the
services addressed therein; provided that, the aggregate amount of such fees and
indemnities does not exceed $500,000 in any Fiscal Year and (B) reasonable
out-of-pocket expenses; provided that, in either case set forth in the foregoing
clauses (A) or (B), no Event of Default shall have occurred and be continuing
prior thereto or as result thereof.









--------------------------------------------------------------------------------





Section 9.8 Accounting Changes; Organizational Documents.
(v)Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.
(w)Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner materially adverse to the rights or
interests of the Lenders.
(x)Amend, modify or change the Management Agreement in any manner that would be
adverse to the Lenders in any material respect.


Section 9.9 Payments and Modifications of Subordinated Indebtedness.


a.Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any Subordinated
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder.
b.Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including, without limitation, (x) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due and (y) at the maturity thereof) any Subordinated Indebtedness, except:
i.refinancings, refundings, renewals, extensions or exchange of any Subordinated
Indebtedness permitted by Section 9.1(c), (g)(ii) or (u), and by any
subordination provisions applicable thereto;
ii.payments and prepayments of any Subordinated Indebtedness made solely with
the proceeds of Qualified Equity Interests not otherwise required to prepay
Loans pursuant to Section 4.5(b(ii)); and
iii.the payment of interest, expenses and indemnities in respect of Subordinated
Indebtedness incurred under Section 9.1(c), (g)(ii) or (u) (other than any such
payments prohibited by any subordination provisions applicable thereto).


Section 9.10 No Further Negative Pledges; Restrictive Agreements.
a.Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 9.1(d) (provided that any such restriction contained therein
relates only to the asset or assets financed thereby), (iii) customary
restrictions contained in the organizational documents of any Non-Guarantor
Subsidiary as of the Closing Date and (iv) customary restrictions in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien (provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien).
b.Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Credit Party or (iii) make loans or
advances to any Credit Party, except in each case for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents, (B) Applicable Law and (C) in connection with the sale of any
assets or equity of a Credit Party or its Subsidiary permitted under this
Agreement (but only to the extent such encumbrance or restriction is limited to
the assets or equity that is the subject of such sale).
c.Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Credit Party or (ii) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents,
(B) Applicable Law, (C) any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(d) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith), (D) any Permitted Lien or any document or instrument governing any
Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (E) obligations
that are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of the Borrower, so long as such obligations are not entered into in
contemplation of such Person





--------------------------------------------------------------------------------





becoming a Subsidiary, (F) customary restrictions contained in an agreement
related to the sale of Property (to the extent such sale is permitted pursuant
to Section 9.5) that limit the transfer of such Property pending the
consummation of such sale, (G) customary restrictions in leases, subleases,
licenses and sublicenses or asset sale agreements otherwise permitted by this
Agreement so long as such restrictions relate only to the assets subject thereto
and (H) customary provisions restricting assignment of any agreement entered
into in the ordinary course of business.
Section 9.11 Nature of Business.
Engage in any business other than a Permitted Business.


Section 9.12 Sale Leasebacks.
Directly or indirectly become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a Capital
Lease, of any Property (whether real, personal or mixed), whether now owned or
hereafter acquired, which any Credit Party or any Subsidiary thereof has sold or
transferred or is to sell or transfer to a Person which is not another Credit
Party or Subsidiary of a Credit Party in an aggregate amount exceeding
$5,000,000 in any Fiscal Year or $10,000,000 during the term of this Agreement.


Section 9.13 Growth Capital Expenditures.
(a) Permit the aggregate amount of all Growth Capital Expenditures in (i) Fiscal
Year 2017 to exceed $11,000,000 in such Fiscal Year, (ii) Fiscal Year 2018 to
exceed $25,000,000 in such Fiscal Year and (iii) Fiscal Year 2019 to exceed
$25,000,000 in such Fiscal Year. Notwithstanding the foregoing, beginning with
Fiscal Year ending December 31, 2017 (for which unused amounts from Fiscal Year
ending December 31, 2016 may not be carried forward) 50% of any portion of any
amount set forth above, if not expended in the Fiscal Year for which it is
permitted above, may be carried over for expenditure in the next following
Fiscal Year; provided that, if any such amount is so carried over, (a) it will
be deemed used in the applicable subsequent Fiscal Year and (b) it may not be
carried over to another subsequent Fiscal Year.


(b) Holdings and its Subsidiaries shall incur no new long-term real property
leases or operating leases if, after giving effect to any such lease on a pro
forma basis, Rental Expense would be increased, unless the Total Lease Adjusted
Leverage Ratio is less than or equal to 4.50 to 1.00 as of the end of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 8.1. Notwithstanding the foregoing, two new leases
consummated by the Credit Parties after the First Amendment Effective Date for
Ninety Nine franchises located at 428 Lincoln Street, Hingham, MA and Dirigo
Plaza, Westbrook, ME shall be permitted.


Section 9.14 Financial Covenants.
a.Total Lease Adjusted Leverage Ratio. As of the last day of any fiscal quarter
ending during the periods specified below, permit the Total Lease Adjusted
Leverage Ratio to be greater than the corresponding ratio set forth below:
Period
Maximum Ratio
First Amendment Effective Date through Q2-2017
5.25 to 1.00
Q3-2017
5.40 to 1.00
Q4-2017 through Q1-2018
5.25 to 1.00
Q2-2018 through Q1-2019
5.00 to 1.00
Q2-2019 and thereafter
4.75 to 1.00
 
 

b.Consolidated Fixed Charge Coverage Ratio. As of the last day of any fiscal
quarter, ending during the periods specified below, permit the Consolidated
Fixed Charge Ratio to be less than the corresponding ratio set forth below:





--------------------------------------------------------------------------------





Period
Maximum Ratio
First Amendment Effective Date through Q1-2018
1.15 to 1.00
Q2-2018 and thereafter
1.25 to 1.00



c.Specified Equity Contribution. Notwithstanding the above, the parties hereto
acknowledge and agree that, solely for purposes of calculations made in
determining compliance with this Section 9.14, any cash equity contribution made
to Holdings by, or issuance of Equity Interests by Holdings to (in each case
other than Disqualified Equity Interests), the Permitted Investors (and which
shall be contributed by Holdings to the Borrower) following the request therefor
by Holdings, on or prior to the day that is ten (10) Business Days after the day
on which financial statements are required to be delivered with respect to a
fiscal year pursuant to Section 8.1(a) or a fiscal quarter pursuant to Section
8.1(b), as applicable, will be deemed to increase, dollar for dollar,
Consolidated EBITDAR for the purposes of determining compliance with the
financial covenants contained in this Section 9.14 at the end of such fiscal
year or fiscal quarter and each applicable subsequent period (any such equity
contribution, a “Specified Equity Contribution”); provided that (i) there shall
not be more than two (2) Specified Equity Contributions in any four (4)
consecutive fiscal quarter period, (ii) there shall not be more than four (4)
Specified Equity Contributions made during the term of this Agreement, (iii) the
amount of any Specified Equity Contribution shall be no greater than the amount
required to cause the Credit Parties to be in compliance with the financial
covenants set forth above, (iv) any Indebtedness repaid with the proceeds of the
Specified Equity Contribution shall be disregarded for purposes of calculating
the financial covenants for each such period during which the Specified Equity
Contribution is included in the calculation of Consolidated EBITDA, and (v) a
Specified Equity Contribution shall only be included in the computation of the
financial covenants for purposes of determining compliance by the Credit Parties
with this Section 9.14 and not for any other purpose under this Agreement
(including, without limitation, any determination of the Applicable Margin, any
compliance with this Section 9.14 set forth in the definition of Permitted
Acquisition and in the determination of the availability of any baskets set
forth in Article VIII or Article IX). Upon the making of a Specified Equity
Contribution, the financial covenants in this Section 9.14 shall be recalculated
giving effect to the increase in Consolidated EBITDA; provided that nothing in
this subsection shall waive any Default or Event of Default that exists pursuant
to clauses (a) or (b) of this Section 9.14 until such recalculation. If, after
giving effect to such recalculation, the Credit Parties are in compliance with
the financial covenants, the Credit Parties shall be deemed to have satisfied
the requirements of the financial covenants retroactively as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date and the applicable Default or Event of Default
that had occurred shall be deemed waived and not to have occurred for all
purposes of this Agreement and the other Credit Documents.


Section 9.15 Limitations on Holdings. Permit Holdings to:
a.hold any assets other than (i) the Equity Interests of the Borrower (and/or
intercompany advances to the Borrower), (ii) assets, properties or rights that
are not capable of being sold, assigned, transferred or conveyed to the Borrower
without the consent of any other Person, or if such assignment or attempted
assignment would constitute a breach thereof, or a violation of any Applicable
Law, (iii) agreements relating to the issuance, sale, purchase, repurchase or
registration of securities of Holdings, (iv) minute books and other corporate
books and records of Holdings and (v) other miscellaneous non-material assets;
b.have any liabilities other than (i) the liabilities under the Loan Documents,
(ii) tax liabilities arising in the ordinary course of business,
(iii) Indebtedness permitted under Section 9.1, or Investments permitted under
Section 9.3 (iv) corporate, administrative and operating expenses in the
ordinary course of business and (v) liabilities under any contracts or
agreements described in (a)(ii) and (iii) above; or
c.engage in any activities or business other than (i) issuing shares of its own
Qualified Equity Interests, (ii) holding the assets and incurring the
liabilities described in this Section 9.15 and activities incidental and related
thereto or (iii) making payments, dividends, distributions, issuances or other
activities permitted pursuant to Sections 9.6 or 9.7.







--------------------------------------------------------------------------------





Section 9.16 Disposal of Subsidiary Interests.
Permit any Domestic Subsidiary to be a non-Wholly-Owned Subsidiary except as a
result of or in connection with a dissolution, merger, amalgamation,
consolidation or disposition permitted by Section 9.4 or 9.5.


SECTION 9.17 Use of Proceeds. The Borrower will not, directly or indirectly, use
the proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).No part of the
proceeds of the Loans will be used, directly or indirectly, in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the FCPA or any
other applicable anti-corruption law.
 


ARTICLE X





DEFAULT AND REMEDIES
Section 10.1 Events of Default.
Each of the following shall constitute an Event of Default:


(a)Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).
(b)Other Payment Default. The Borrower shall default in the payment when and as
due (whether at maturity, by reason of acceleration or otherwise) of interest on
any Loan or Reimbursement Obligation or the payment of any other Obligation, and
such default shall continue for a period of three (3) Business Days.
(c)Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any Material
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Material Subsidiary thereof in this Agreement, any
other Loan Document, or in any document delivered in connection herewith or
therewith that is not subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any material respect when
made or deemed made.
(d)Default in Performance of Certain Covenants. Any Credit Party or any Material
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2, 8.3 (a), 8.4, 8.13, 8.14,
8.15, 8.17, or 8.18, or Article IX.
(e)Default in Performance of Other Covenants and Conditions. Any Credit Party or
any Material Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for in this Section) or any other Loan Document
and such default shall continue for a period of thirty (30) days after the
earlier of (i) the Administrative Agent’s delivery of written notice thereof to
the Borrower and (ii) a Responsible Officer of any Credit Party having obtained
knowledge thereof.
(f)Indebtedness Cross-Default. Any Credit Party or any Material Subsidiary
thereof shall (i) default in the payment of any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate principal amount (including
undrawn committed or available amounts), or with respect to any Hedge Agreement,
the Hedge Termination Value, of which is in excess of the Threshold Amount
beyond the period of grace if any, provided in the instrument or agreement under
which such Indebtedness was created, or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(other than the Loans or any Reimbursement Obligation) the aggregate principal
amount (including undrawn committed or available amounts), or with respect to
any Hedge Agreement, the Hedge Termination Value, of which is in excess of the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness





--------------------------------------------------------------------------------





(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice and/or lapse of time, if required, any such Indebtedness to
become due prior to its stated maturity (any applicable grace period having
expired).
(g)Change in Control. Any Change in Control shall occur.
(h)Voluntary Bankruptcy Proceeding. Any Credit Party or any Material Subsidiary
thereof shall (i) commence a voluntary case under any Debtor Relief Laws,
(ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
(i)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Material Subsidiary thereof in any
court of competent jurisdiction seeking (i) relief under any Debtor Relief Laws,
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like for any Credit Party or any Material Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.
(j)Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Material Subsidiary thereof party thereto or any such
Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security interest in, any of the Collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof.
(k)ERISA Events. The occurrence of any of the following events: (i) any Credit
Party or any ERISA Affiliate fails to make full payment when due of all amounts
which, under the provisions of any Pension Plan or Sections 412 or 430 of the
Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts are in excess of the Threshold
Amount, (ii) a Termination Event or (iii) any Credit Party or any ERISA
Affiliate as employers under one or more Multiemployer Plans makes a complete or
partial withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding the
Threshold Amount.
(l)Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Material Subsidiary thereof by
any court and such judgment or order shall continue without having been paid,
discharged, vacated or stayed for a period of thirty (30) consecutive days after
the entry thereof.


Section 10.2 Remedies.
Upon the occurrence and during the continuance of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:


a.Acceleration; Termination of Credit Facility. Terminate the Revolving Credit
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(h) or
(i), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any





--------------------------------------------------------------------------------





kind, all of which are expressly waived by each Credit Party, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding.
b.Letters of Credit. With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to the preceding paragraph, the Borrower shall at such time deposit in
a Cash Collateral account opened by the Administrative Agent an amount equal to
the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis. After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrower.
c.General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.


Section 10.3 Rights and Remedies Cumulative; Non-Waiver; etc.
(m)The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
(n)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and any Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


Section 10.4 Crediting of Payments and Proceeds.
In the event that the Obligations have been accelerated pursuant to Section 10.2
or the Administrative Agent or any Lender has exercised any remedy set forth in
this Agreement or any other Loan Document, all payments received on account of
the Secured Obligations and all net proceeds from the enforcement of the Secured
Obligations shall be applied by the Administrative Agent as follows:


First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the





--------------------------------------------------------------------------------





Issuing Lenders and the Swingline Lender in proportion to the respective amounts
described in this clause First payable to them;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;
Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.
Section 10.5 Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:


(o)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and
(p)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.
Section 10.6 Credit Bidding.





--------------------------------------------------------------------------------





(q)The Administrative Agent, on behalf of itself and the Lenders, shall have the
right to credit bid and purchase for the benefit of the Administrative Agent and
the Lenders all or any portion of Collateral at any sale thereof conducted by
the Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.
(r)Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.




ARTICLE XI



THE ADMINISTRATIVE AGENT
Section 11.1 Appointment and Authority.
(a)Each of the Lenders and each Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and neither Holdings nor any Subsidiary thereof shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.


Section 11.2 Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers and same duties and obligations in its capacity as a Lender as
any other Lender and may exercise and be subject to the same as though it were
not the Administrative Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


Section 11.3 Exculpatory Provisions.
a.The Administrative Agent shall not have any duties or obligations in its
capacity as Administrative Agent except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:





--------------------------------------------------------------------------------





i.shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
ii.shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
iii.shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings, the Borrower or any of their
respective Subsidiaries or Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.
b.The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own bad faith, gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable judgment.
The Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by Holdings, the Borrower, a Lender
or an Issuing Lender.
c.The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Lender pursuant to
Section 3.9), (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).


Section 11.4 Reliance by the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for
Holdings and the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.


Section 11.5 Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers





--------------------------------------------------------------------------------





by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with bad faith, gross
negligence or willful misconduct in the selection of such sub‑agents.


Section 11.6 Resignation of Administrative Agent.
a.The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
b.If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by Applicable Law, by notice in writing to the Borrower and such
Person, remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
c.With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
d.Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(b) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.





--------------------------------------------------------------------------------





Section 11.7 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


Section 11.8 No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, arrangers or bookrunners listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.


Section 11.9 Collateral and Guaranty Matters.
a.Each of the Lenders (including in its or any of its Affiliate’s capacities as
a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:
i.to release any Lien on any Collateral granted to or held by the Administrative
Agent, for the ratable benefit of the Secured Parties, under any Loan Document
(A) upon the termination of the Revolving Credit Commitment and payment in full
of all Secured Obligations (other than (1) contingent indemnification
obligations and (2) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable Issuing Lender shall have been made), (B) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Loan Documents, or (C) if
approved, authorized or ratified in writing in accordance with Section 12.2;
ii.to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and
iii.to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 11.9. In each case as specified in this
Section 11.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Subsidiary Guaranty Agreement, in each case in accordance
with the terms of the Loan Documents and this Section 11.9. In the case of any
such sale, transfer or disposal of any property constituting Collateral in a
transaction constituting an Asset Disposition permitted pursuant to Section 9.5,
the Liens created by any of the Security Documents on such property shall be
automatically released without need for further action by any person.
b.The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.


Section 11.10 Secured Hedge Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 10.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct





--------------------------------------------------------------------------------





or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article XI to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Secured Cash Management Agreements and Secured Hedge Agreements, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.




ARTICLE XII





MISCELLANEOUS
Section 12.1 Notices.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
If to the Borrower:
ABRH, LLC
3038 Sidco Drive
Nashville, TN 37204
Attn: Anita Adams, Chief Financial Officer
Direct Dial: 615-782-6923
Fax No.: 615-782-5030
E-mail: anita.adams@abrholdings.com
With a required copy to:


ABRH, LLC
3038 Sidco Drive
Nashville, TN 37204
Attn: Goodloe Partee, General Counsel
Direct Dial: 615-782-6922
Fax No.: 615-782-5030
E-mail: Goodloe.partee@abrholdings.com
If to Wells Fargo as
Administrative
Agent:
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services





--------------------------------------------------------------------------------





Telephone No.: (704) 590-2703
Facsimile No.: (704) 715-0092
With copies to:
Wells Fargo Bank, National Association
1808 Aston Avenue, Suite 250
Carlsbad, CA 92008
Attention of:  Jacob Norton
Telephone No.: (760) 918-2716
Facsimile No.:  (760) 918 2727
E-mail:  Jacob.Norton@wellsfargo.com


If to any Lender:
To the address set forth on the Register
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
(c)Administrative Agent’s Office. The Administrative Agent hereby designates its
office located at the address set forth above, or any subsequent office which
shall have been specified for such purpose by written notice to the Borrower and
Lenders, as the Administrative Agent’s Office referred to herein, to which
payments due are to be made and at which Loans will be disbursed and Letters of
Credit requested.
(d)Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.
(e)Platform.
(i)Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lenders and
the other Lenders by posting the Borrower Materials on the Platform, subject to
the confidentiality provisions of Section 12.10.
(ii)The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and





--------------------------------------------------------------------------------





expressly disclaim liability for errors or omissions in the Borrower Materials.
No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Borrower Materials or
the Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Credit
Party, any Lender or any other Person or entity for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Credit Party’s or the Administrative Agent’s transmission of
communications through the Internet (including, without limitation, the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Credit Party, any Lender, any Issuing Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages, losses or expenses (as opposed to actual damages, losses or expenses).
(f)Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.


Section 12.2 Amendments, Waivers and Consents.
Except as set forth below or as specifically provided in any Loan Document, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, such amendment, waiver or consent is in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and delivered to the Administrative Agent and, in the
case of an amendment, signed by the Borrower; provided, that no amendment,
waiver or consent shall:


a.Without the prior written consent of the Required Revolving Credit Lenders,
amend, modify or waive (i) Section 6.2 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Revolving Credit Lenders (pursuant to, in the case of any such amendment to a
provision hereof other than Section 6.2, any substantially concurrent request by
the Borrower for the borrowing of Revolving Credit Loans) to make Revolving
Credit Loans when such Revolving Credit Lenders would not otherwise be required
to do so, (ii) the amount of the Swingline Commitment or (iii) the amount of the
L/C Sublimit;
b. increase the Commitment of any Lender (or reinstate any Commitment terminated
pursuant to Section 10.2) or the amount of Loans of any Lender, in any case,
without the written consent of such Lender;
c.waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby
(provided, however, that waivers of mandatory prepayments shall be permitted
with Required Lender approval);
d.reduce the principal of, or the rate of interest specified herein on, any Loan
or Reimbursement Obligation, or (subject to clause (iv) of the proviso set forth
in the paragraph below) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary (i) to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 5.1(b) during the continuance of an
Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;
e.change Section 5.6 or Section 10.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;
f.change Section 4.5(b)(v) in a manner that would alter the order of application
of amounts prepaid pursuant thereto without the written consent of each Lender
directly and adversely affected thereby;





--------------------------------------------------------------------------------





g. except as otherwise permitted by this Section 12.2, change any provision of
this Section or reduce the percentages specified in the definitions of “Required
Lenders,” or “Required Revolving Credit Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;
h.consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;
i.release (i) Holdings, (ii) all of the Subsidiary Guarantors or
(iii) Subsidiary Guarantors comprising substantially all of the credit support
for the Secured Obligations, in any case, from any Guaranty Agreement (other
than as authorized in Section 11.9), without the written consent of each Lender;
or
j.release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 11.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(v) each Letter of Credit Application may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; provided
that a copy of such amended Letter of Credit Application shall be promptly
delivered to the Administrative Agent upon such amendment or waiver, and (vi)
the Administrative Agent and the Borrower shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents; provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender.
Section 12.3 Expenses; Indemnity.
a.Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable out-of-pocket
fees, charges and disbursements of external counsel for the Administrative
Agent) in connection with the syndication of the Credit Facility, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by any Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out of pocket expenses incurred by
the Administrative Agent, any Lender or any Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of





--------------------------------------------------------------------------------





pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
b.Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (including the out-of-pocket fees, charges and
disbursements of any external counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Credit Party), other than such Indemnitee and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by any Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (B) result from a claim brought by any Credit
Party or any Subsidiary thereof against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Credit Party or such Subsidiary has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This Section 12.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.
c.Reimbursement by Lenders. To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under clause (a) or (b) of this Section
to be paid by it to the Administrative Agent (or any sub-agent thereof), any
Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.
d.Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any





--------------------------------------------------------------------------------





theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in clause (b) above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
e.Payments. All amounts due under this Section shall be payable promptly after
demand therefor.
f.Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.


Section 12.4 Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender, each
Issuing Lender, the Swingline Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, after obtaining the prior
written consent of the Administrative Agent, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate to or for the credit
or the account of the Borrower or any other Credit Party against any and all of
the obligations of the Borrower or such Credit Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, such Issuing
Lender or the Swingline Lender or any of their respective Affiliates,
irrespective of whether or not such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, such Issuing Lender, the Swingline Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 10.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, each Issuing Lender, the Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such Issuing Lender, the Swingline Lender or their respective Affiliates may
have. Each Lender, such Issuing Lender and the Swingline Lender agree to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.


Section 12.5 Governing Law; Jurisdiction, Etc.
a.Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
b.Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall





--------------------------------------------------------------------------------





be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.  Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent, any
Lender, any Issuing Lender or the Swingline Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.
c.Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
d.Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.


Section 12.6 Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND CONSENT AND (B) ACKNOWLEDGES THAT IT AND THE
OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 12.7 Reversal of Payments.
To the extent any Credit Party makes a payment or payments to the Administrative
Agent for the ratable benefit of the Lenders or the Administrative Agent
receives any payment or proceeds of the Collateral which payments or proceeds or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any Debtor Relief Law, other Applicable Law or equitable
cause, then, to the extent of such payment or proceeds repaid, the Obligations
or part thereof intended to be satisfied shall be revived and continued in full
force and effect as if such payment or proceeds had not been received by the
Administrative Agent.


Sectin 12.8 Injunctive Relief.
The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.


Section 12.9 Successors and Assigns; Participations.
a.Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly





--------------------------------------------------------------------------------





contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
b.Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:
i.Minimum Amounts.
1.in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Credit Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
2.in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent five (5) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
fifth (5th) Business Day;
ii.Proportionate Amounts. Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loan or the Commitment assigned;
iii.Required Consents. No consent shall be required for any assignment except to
the extent required by paragraph (b)(i)(B) of this Section and, in addition:
1.the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;
2.the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (ii) the Term Loans to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund; and
3.the consents of the Issuing Lenders and the Swingline Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
iv.Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
v.No Assignment to Certain Persons. No such assignment shall be made to (A)
Permitted Investor, (B) Holdings or any of its Subsidiaries or Affiliates, (C)
so long as no Event of Default has occurred and is continuing, any Competitor or
(D) any Defaulting Lender or any of its Subsidiaries, or any Person who,





--------------------------------------------------------------------------------





upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (D).
vi.No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
vii.Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Borrower or any of the Borrower’s Subsidiaries or Affiliates, which shall be
null and void.)
c.Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
d.Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person or the Borrower or any of the Borrower’s
Subsidiaries or Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt,





--------------------------------------------------------------------------------





each Lender shall be responsible for the indemnity under Section 12.3(c) with
respect to any payments made by such Lender to its Participant(s).


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 12.2(b), (c), (d) or (e) that directly and adversely affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 5.9, 5.10 and 5.11 (subject to the requirements and
limitations therein, including the requirements under Section 5.11(g) (it being
understood that the documentation required under Section 5.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.12 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.10 or 5.11, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.12(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.6 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
e.Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


Section 12.10 Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the Issuing Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by, or required to be disclosed to, any regulatory or similar authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by Applicable Laws or
regulations or in any legal, judicial, administrative or other compulsory
proceeding, (d) to any other party hereto, (e) in connection with the exercise
of any remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any





--------------------------------------------------------------------------------





assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement, (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding Holdings and its Subsidiaries, the Loans and the
Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) on a confidential basis to (i) any rating agency in connection with
rating Holdings or its Subsidiaries or the Credit Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility, (h) with the
consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (j) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any Issuing
Lender or any of their respective Affiliates from a third party that is not, to
such Person’s knowledge, subject to confidentiality obligations to any Credit
Party or its Subsidiary, (k) to governmental regulatory authorities in
connection with any regulatory examination of the Administrative Agent or any
Lender or in accordance with the Administrative Agent’s or any Lender’s
regulatory compliance policy if the Administrative Agent or such Lender deems
necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates,
(l) to the extent that such information is independently developed by such
Commitment Party, or (m) for purposes of establishing a “due diligence” defense.
For purposes of this Section, “Information” means all information received from
any Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof; provided that, in the case of information
received from a Credit Party or any Subsidiary thereof after the date hereof,
such information is clearly identified at the time of delivery as confidential.


Section 12.11 Performance of Duties.
Each of the Credit Party’s obligations under this Agreement and each of the
other Loan Documents shall be performed by such Credit Party at its sole cost
and expense.


Section 12.12 All Powers Coupled with Interest.
All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations remain unpaid or unsatisfied, any of the
Commitments remain in effect or the Credit Facility has not been terminated.


Section 12.13 Survival.
a.All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
b.Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.


Section 12.14 Titles and Captions.
Titles and captions of Articles, Sections and subsections in, and the table of
contents of, this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.





--------------------------------------------------------------------------------







Section 12.15 Severability of Provisions.
Any provision of this Agreement or any other Loan Document which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.


Section 12.16 Counterparts; Integration; Effectiveness; Electronic Execution.
a.Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, any Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
b.Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


Section 12.17 Term of Agreement.
This Agreement shall remain in effect from the Closing Date through and
including the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising hereunder or under any other
Loan Document shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) or otherwise satisfied in a manner acceptable to the applicable
Issuing Lender and the Revolving Credit Commitment has been terminated. The
Administrative Agent is hereby permitted to release all Liens on the Collateral
upon the repayment of the outstanding principal of and all accrued interest on
the Loans, payment of all outstanding fees and expenses hereunder and the
termination of the Revolving Credit Commitment. No termination of this Agreement
shall affect the rights and obligations of the parties hereto arising prior to
such termination or in respect of any provision of this Agreement which survives
such termination.


Section 12.18 USA PATRIOT Act.
The Administrative Agent and each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, each of them is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the PATRIOT Act.


Section 12.19 Independent Effect of Covenants.
The Borrower expressly acknowledges and agrees that each covenant contained in
Articles VIII or IX hereof shall be given independent effect. Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VIII or IX, before or after giving
effect to such transaction or act, the Borrower shall or would be in breach of
any other covenant contained in Articles VIII or IX.


Section 12.20 No Advisory or Fiduciary Responsibility.
(g)In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other





--------------------------------------------------------------------------------





modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent, the Arrangers and the Lenders, on the other hand,
and the Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof), (ii) in connection with the process leading to
such transaction, each of the Administrative Agent, the Arrangers and the
Lenders is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person, (iii) none of the
Administrative Agent, the Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Arranger or
Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Administrative Agent, the Arrangers
or the Lenders has any obligation to the Borrower or any of its Affiliates with
respect to the financing transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents, (iv) the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the
Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.
(h)Each Credit Party acknowledges and agrees that each Lender, the Arrangers and
any Affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, any of the Borrower, Holdings, any Affiliate thereof or
any other person or entity that may do business with or own securities of any of
the foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, Holdings, the Borrower or any
Affiliate of the foregoing.  Each Lender, the Arrangers and any Affiliate
thereof may accept fees and other consideration from Holdings, the Borrower or
any Affiliate thereof for services in connection with this Agreement, the Credit
Facilities or otherwise without having to account for the same to any other
Lender, the Arrangers, Holdings, the Borrower or any Affiliate of the foregoing.


Section 12.21 Inconsistencies with Other Documents.
In the event there is a conflict or inconsistency between this Agreement and any
other Loan Document, the terms of this Agreement shall control; provided that
any provision of the Security Documents which imposes additional burdens on
Holdings or any of its Subsidiaries or further restricts the rights of Holdings
or any of its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.


Section 12.22 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(i)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(j)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or





--------------------------------------------------------------------------------





otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.


[Signature pages to follow]





















